Exhibit 10.1

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 13, 2015

among

HUNTINGTON INGALLS INDUSTRIES, INC.,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank,

and

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

US BANK NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA and

MIZUHO BANK, LTD.,

as Issuing Banks

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

US BANK NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA and

MIZUHO BANK, LTD.,

as Lead Arrangers and Joint Bookrunners

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

US BANK NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA,

MIZUHO BANK, LTD.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

TD BANK, N.A. and

CAPITAL ONE, N.A.,

as Syndication Agents

PNC BANK, N.A.,

BRANCH BANKING AND TRUST COMPANY and

SIEMENS FINANCIAL SERVICES, INC.,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    Definitions    SECTION 1.01.  

Defined Terms

     1    SECTION 1.02.  

Classification of Loans and Borrowings

     36    SECTION 1.03.  

Terms Generally

     36    SECTION 1.04.  

Accounting Terms; GAAP

     36    SECTION 1.05.  

Currency Translation

     37    SECTION 1.06.  

Pro Forma Calculations

     37    SECTION 1.07.  

Limited Condition Acquisitions and Investments

     37    ARTICLE 2    The Credits    SECTION 2.01.  

Commitments

     38    SECTION 2.02.  

Loans and Borrowings

     38    SECTION 2.03.  

Requests for Borrowings

     38    SECTION 2.04.  

[Reserved]

     39    SECTION 2.05.  

Letters of Credit

     39    SECTION 2.06.  

Funding of Borrowings

     46    SECTION 2.07.  

Interest Elections

     46    SECTION 2.08.  

Termination and Reduction of Commitments

     47    SECTION 2.09.  

Repayment of Loans; Evidence of Debt

     48    SECTION 2.10.  

[Reserved]

     49    SECTION 2.11.  

Voluntary Prepayments

     49    SECTION 2.12.  

Mandatory Prepayments

     49    SECTION 2.13.  

Fees

     50    SECTION 2.14.  

Interest

     51    SECTION 2.15.  

Alternate Rate of Interest

     52    SECTION 2.16.  

Increased Costs

     52    SECTION 2.17.  

Break Funding Payments

     54    SECTION 2.18.  

Taxes

     54    SECTION 2.19.  

Payments Generally; Pro Rata Treatment; Sharing of Set Offs

     58    SECTION 2.20.  

Mitigation Obligations; Replacement of Lenders

     60    SECTION 2.21.  

Defaulting Lenders

     61    SECTION 2.22.  

Incremental Facilities

     62    SECTION 2.23.  

Refinancing Facilities

     67   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE 3    Representations and Warranties    SECTION 3.01.  

Organization; Powers

     70    SECTION 3.02.  

Authorization; Enforceability

     70    SECTION 3.03.  

Governmental Approvals; No Conflicts

     70    SECTION 3.04.  

Financial Condition; No Material Adverse Change

     71    SECTION 3.05.  

Properties

     71    SECTION 3.06.  

Litigation and Environmental Matters

     72    SECTION 3.07.  

Compliance with Laws and Agreements

     73    SECTION 3.08.  

Investment Company Status

     73    SECTION 3.09.  

Taxes

     73    SECTION 3.10.  

ERISA

     73    SECTION 3.11.  

Disclosure

     74    SECTION 3.12.  

Use of Proceeds

     74    SECTION 3.13.  

Margin Regulations

     74    SECTION 3.14.  

Subsidiaries

     74    SECTION 3.15.  

Collateral Documents

     74    SECTION 3.16.  

Labor Matters

     75    SECTION 3.17.  

Solvency

     75    SECTION 3.18.  

Status as Senior Indebtedness

     75    SECTION 3.19.  

Insurance

     75    SECTION 3.20.  

Sanctions

     76    SECTION 3.21.  

PATRIOT Act

     76    SECTION 3.22.  

Anti-Corruption

     76    ARTICLE 4    Conditions    SECTION 4.01.  

[Reserved]

     76    SECTION 4.02.  

[Reserved]

     76    SECTION 4.03.  

Each Credit Event

     76    SECTION 4.04.  

Conditions Precedent to the Effectiveness of this Agreement

     77    ARTICLE 5    Affirmative Covenants    SECTION 5.01.  

Financial Statements; Ratings Change and Other Information

     77    SECTION 5.02.  

Notices of Material Events

     79    SECTION 5.03.  

Existence; Conduct of Business

     80    SECTION 5.04.  

Payment of Obligations

     80    SECTION 5.05.  

Maintenance of Properties; Insurance

     80    SECTION 5.06.  

Books and Records; Inspection Rights; Maintenance of Ratings

     81    SECTION 5.07.  

Compliance with Laws

     82   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   SECTION 5.08.  

Use of Proceeds and Letters of Credit

     82    SECTION 5.09.  

Employee Benefits

     82    SECTION 5.10.  

Compliance with Environmental Laws

     82    SECTION 5.11.  

Further Assurances

     82    SECTION 5.12.  

Designation of Subsidiaries

     83    SECTION 5.13.  

Maintenance of Separate Existence

     84    ARTICLE 6    Negative Covenants    SECTION 6.01.  

Indebtedness

     84    SECTION 6.02.  

Liens

     88    SECTION 6.03.  

Sale and Lease-Back Transactions

     90    SECTION 6.04.  

Investments, Loans and Advances

     90    SECTION 6.05.  

Mergers, Consolidations, Sales of Assets and Acquisitions

     93    SECTION 6.06.  

Restricted Payments; Restrictive Agreements

     94    SECTION 6.07.  

Transactions with Affiliates

     96    SECTION 6.08.  

Business of Borrower and Restricted Subsidiaries and Titan II

     96    SECTION 6.09.  

Certain Other Indebtedness

     96    SECTION 6.10.  

[Reserved]

     98    SECTION 6.11.  

Maximum Net Leverage Ratio

     98    SECTION 6.12.  

Fiscal Year

     98    ARTICLE 7    Events of Default    ARTICLE 8    The Administrative
Agent and the Collateral Agent    ARTICLE 9    Miscellaneous    SECTION 9.01.  

Notices

     104    SECTION 9.02.  

Waivers; Amendments

     105    SECTION 9.03.  

Expenses; Indemnity; Damage Waiver

     108    SECTION 9.04.  

Successors and Assigns

     109    SECTION 9.05.  

Survival

     113    SECTION 9.06.  

Counterparts; Integration; Effectiveness

     113    SECTION 9.07.  

Severability

     114    SECTION 9.08.  

Right of Setoff

     114    SECTION 9.09.  

Governing Law; Jurisdiction; Consent to Service of Process

     114   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   SECTION 9.10.  

WAIVER OF JURY TRIAL

     115   

SECTION 9.11.

 

Headings

     115   

SECTION 9.12.

 

Confidentiality

     115   

SECTION 9.13.

 

Interest Rate Limitation

     117   

SECTION 9.14.

 

Conversion of Currencies

     117   

SECTION 9.15.

 

USA PATRIOT Act

     118   

SECTION 9.16.

 

Collateral Release and Recapture

     118   

SECTION 9.17.

 

Collateral and Guaranty Release

     118   

SECTION 9.18.

 

Security Clearance

     119   

SECTION 9.19.

 

No Fiduciary Relationship

     120   

SECTION 9.20.

 

No Novation

     120   

 

SCHEDULES:

Schedule 1.01 – Mortgaged Real Properties

Schedule 2.01 – Commitments

Schedule 2.05A – LC Commitments

Schedule 2.05B – Existing Letters of Credit

Schedule 3.05(f) – Owned Real Property

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.06 – Existing Agreements

Schedule 6.07 – Permitted Transactions with Affiliates

EXHIBITS:

  

Exhibit A

  

Form of Assignment and Assumption

Exhibit B

  

Form of Borrowing Request

Form of LC Continuing Agreement

Exhibit C

  

Exhibit D

  

[Reserved]

Exhibit E

  

Form of Global Intercompany Note

Exhibit F

  

Form of Mortgages

Exhibit G

  

Form of Compliance Certificate

Exhibit H

  

Form of Confidentiality Agreement

Exhibit I

  

Form of U.S. Tax Certificate

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 13, 2015
(originally dated as of March 11, 2011 and amended as of March 23, 2011 and as
of February 16, 2012, and amended and restated as of November 6, 2013) among
HUNTINGTON INGALLS INDUSTRIES, INC., the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent and an Issuing Bank, and Bank of
America, N.A., Wells Fargo Bank, National Association, US Bank National
Association, The Bank of Nova Scotia and Mizuho Bank, Ltd., each as an Issuing
Bank.

Pursuant to the amended and restated credit agreement dated as of November 6,
2013, among Huntington Ingalls Industries, Inc., the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Original Credit Agreement”), the lenders under the Original Credit
Agreement extended credit in the form of a term loan facility comprising term
loans, in an aggregate principal amount of $488,750,000, and a revolving credit
facility comprising revolving loans, in an aggregate principal amount at any
time outstanding not in excess of $650,000,000; and, as sub-facilities of such
revolving credit facility, (x) the swingline lenders under the Original Credit
Agreement agreed to extend credit in the form of swingline loans, in an
aggregate principal amount at any time outstanding not in excess of
$100,000,000, and (y) the issuing banks agreed to issue letters of credit in an
aggregate face amount at any time outstanding not in excess of $350,000,000.

Immediately prior to the Second Restatement Effective Date, Term Loans (as
defined in the Original Credit Agreement) in the aggregate principal amount of
$345,000,000 (the “Original Term Loans”) and no Revolving Loans or Swingline
Loans (each as defined in the Original Credit Agreement) were outstanding under
the Original Credit Agreement.

The Borrower desires to amend and restate the Original Credit Agreement in its
entirety to, among other things, provide for a new senior secured revolving
credit facility in an aggregate principal amount at any time outstanding not in
excess of $1,250,000,000 with a letter of credit subfacility. Funds available to
the Borrower shall be used to repay in full the Original Term Loans.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower and
its Restricted Subsidiaries, in each case on the terms and subject to the
conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Acquired Entity” has the meaning assigned to such term in Section 6.04(g).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person as of any date of
determination, another Person that as of such date directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.

“Agents” has the meaning assigned to such term in Article 8.

“Agreement” means this Second Amended and Restated Credit Agreement dated as of
the date hereof.

“Agreement Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“All-In Yield” means as to any Indebtedness, the yield thereof, determined by
(a) including interest rate margins, original issue discount (“OID”) (based on a
four-year average life to maturity or, if less, the remaining life to maturity),
upfront fees payable by the Borrower generally to all the lenders of such
Indebtedness, (b) including any Adjusted LIBO Rate or Alternate Base Rate
“floor” applicable to such Indebtedness (but only to the extent an increase in
the “floor” in respect of the applicable Class of Senior Credit Facilities to
match such differential would cause an increase in the interest rate then in
effect) and (c) excluding arrangement, commitment, structuring and underwriting
fees and any amendment fees and other fees, in each case, not shared generally
with the Lenders under the applicable Class of Senior Credit Facilities.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate for the
applicable interest period appearing on the Reuters screen which displays an
average ICE Benchmark Administration Interest Settlement Rate or any successor
substitute page (such page currently being LIBOR01 page) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Amendment Agreement” means the Amendment Agreement in respect of the Original
Credit Agreement dated as of November 6, 2013.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.22.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable margin per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the Net Leverage Ratio (determined as of the last day of the
previous fiscal quarter); provided that until the delivery to the Administrative
Agent pursuant to Section 5.01(b) of the Borrower’s consolidated financial
information for the Borrower’s fiscal quarter ended June 30, 2015, the
“Applicable Margin” shall be the applicable rate per annum set forth below in
Category 3:

 

Net Leverage Ratio:

   ABR Spread     Eurodollar
Spread     Commitment
Fee Rate  

Category 1

> 3.0 to 1.0

     1.00 %      2.00 %      0.35 % 

Category 2

£ 3.0 to 1.0 but

> 2.0 to 1.0

     0.75 %      1.75 %      0.30 % 

Category 3

£ 2.0 to 1.0 but

> 1.0 to 1.0

     0.50 %      1.50 %      0.25 % 

Category 4

£ 1.0 to 1.0

     0.25 %      1.25 %      0.25 % 

For purposes of the foregoing, (a) the Applicable Margin shall be determined as
of the end of each fiscal quarter of the Borrower based upon the Borrower’s
annual or quarterly consolidated financial statements and certificates delivered
pursuant to Section 5.01 (a) – (c) and

 

3



--------------------------------------------------------------------------------

(b) each change in the Applicable Margin resulting from a change in the Net
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements and certificates indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Net Leverage Ratio shall be deemed to be in Category 1 (A) as of the first
Business Day after an Event of Default has occurred, and while such Event of
Default is continuing or (B) as of the first Business Day after the Borrower
fails to deliver the annual or quarterly consolidated financial statements and
certificates required to be delivered by it pursuant to Section 5.01 (a) – (c),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.

In the event that any financial statement or compliance certificate delivered
pursuant to Section 5.01 (a) – (c) is inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
(a) if such inaccuracy, if corrected, would have led to the application of a
higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (i) promptly after
the discovery of any such inaccuracy by a Financial Officer, the Borrower shall
deliver to the Administrative Agent a corrected financial statement and a
corrected compliance certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined based on the corrected compliance certificate for
such Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent (for the account of the Lenders during the Applicable
Period or their successors and assigns) the accrued additional interest owing as
a result of such increased Applicable Margin for such Applicable Period; and
(b) if such inaccuracy, if corrected, would have led to the application of a
lower Applicable Margin for any Applicable Period than the Applicable Margin
applied for such Applicable Period, the applicable Lenders shall have no
obligation to repay any interest or fees to the Borrower, provided that if, as a
result of any restatement or other event a proper calculation of the Net
Leverage Ratio would have resulted in higher pricing for one or more periods and
lower pricing for one or more other periods (due to the shifting of income or
expenses from one period to another period or any similar reason), then the
amount payable by the Borrower pursuant to clause (a) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of interest and fees paid for
all such periods. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.14(c) and Article
7 hereof, and shall survive the termination of this Agreement.

“Applicable Revolving Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Total Commitments represented by such
Lender’s Revolving Total Commitment; provided that in the case of Section 2.21
when a Defaulting Lender shall exist, “Applicable Revolving Percentage” shall
mean the percentage of the total Revolving Total Commitments (disregarding any
Defaulting Lender’s Revolving Total Commitment) represented by such Lender’s
Revolving Total Commitment. If the Revolving Total Commitments have terminated
or expired, the Applicable Revolving Percentages shall be determined based upon
the Revolving Total Commitments most recently in effect, giving effect to any
assignments and to any Revolving Lender’s status as a Defaulting Lender at the
time of determination.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

“Ascension” means Ascension Holding Company, LLC, a Delaware limited liability
company and majority-owned joint venture of the Main Shipbuilding Subsidiary.

“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise, but not including by way of lease or
license (except a “lease to own” or a sale leaseback transaction)) by the
Borrower or any of the Restricted Subsidiaries to any Person other than (x) the
Borrower or any Guarantor, or (y) any other Restricted Subsidiary if the
transferor is not the Borrower or a Guarantor, of (a) any Equity Interests of
any of the Subsidiaries (other than directors’ qualifying shares) or (b) any
other assets of the Borrower or any of the Restricted Subsidiaries (other than
(i) dispositions of inventory, damaged, obsolete, surplus or worn out assets,
scrap and Permitted Investments, in each case disposed of in the ordinary course
of business (provided that dispositions of surplus assets and scrap in
connection with the closing of the shipyard in Avondale, Louisiana or the
facilities in Waggaman, Louisiana, shall not be so required to be in the
ordinary course of business), (ii) dispositions of uneconomic assets or assets
not used in the business of the Borrower and the Restricted Subsidiaries,
(iii) dispositions between or among Foreign Restricted Subsidiaries, and
(iv) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions having a value not in excess of $15,000,000).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Second Restatement
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Credit Commitments.

“Available Basket Amount” means, at any time, the sum of:

(a) an amount equal to 50% of the cumulative amount of Consolidated Net Income
for the period from the beginning of the fiscal quarter ended June 30, 2011, to
but excluding the first day of the most recent fiscal quarter commencing on or
prior to the Second Restatement Effective Date; plus

(b) an amount equal to 50% of the cumulative amount of Consolidated Net Income
for the period from and including the first day of the most recent fiscal
quarter commencing on or prior to the Second Restatement Effective Date through
and including the date of determination; plus

 

5



--------------------------------------------------------------------------------

(c) the cumulative amount of cash returned to the Borrower or a Restricted
Subsidiary in respect of, or on account of, Investments made under Section
6.04(m) with the Available Basket Amount; plus

(d) the cumulative amount of Net Cash Proceeds from the issue from time to time
of Qualified Capital Stock of the Borrower after the Second Restatement
Effective Date, other than issuances to any Restricted Subsidiary, plus

(e) the cumulative amount of (x) Net Cash Proceeds from the sale or other
disposition, from time to time, of Equity Interests or other Investments in
Unrestricted Subsidiaries, (y) any cash returned to the Borrower or a Restricted
Subsidiary (including without limitation cash dividends or distributions, or
payments on debt) in respect of, or on account of, Equity Interests or other
Investments in Unrestricted Subsidiaries, and (z) in the event that any portion
of the Available Basket Amount has been applied to make an Investment pursuant
to Section 5.12 in connection with the designation of a Subsidiary as an
Unrestricted Subsidiary and such Unrestricted Subsidiary is thereafter
redesignated as a Restricted Subsidiary or is merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or any Restricted Subsidiary, in each case, an
amount equal to the value of such Investments of the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary made under Section 6.04(m) with the
Available Basket Amount at the time of such Investment,

minus

(f) the Available Basket Usage Amount at such time.

“Available Basket Usage Amount” means, at any time, the aggregate amount of
(1) any investments made on or after the Second Restatement Effective Date but
prior to such time pursuant to Section 6.04(m), (2) any Restricted Payments made
on or after the Restatement Effective Date but prior to such time pursuant to
Section 6.06(a)(ii), and (3) any payment made on or after the Second Restatement
Effective Date but prior to such time pursuant to Section 6.09(b)(iii).

“Available Incremental Amount” has the meaning assigned to such term in Section
2.22(a).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with

 

6



--------------------------------------------------------------------------------

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Huntington Ingalls Industries, Inc., a Delaware corporation.

“Borrower Notice” has the meaning assigned to such term in the definition of
“Real Estate Documentation Requirements”.

“Borrowing” means Loans of the same Class and Type made (or converted or
continued) on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower in accordance with
Section 2.03 and substantially in the form of Exhibit B or such other form as
shall be approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Second Restatement
Effective Date) of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by, or whose nomination was approved by, the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) any “change of
control” (or any comparable term) shall occur under the Senior Notes or any
other Material Indebtedness to the extent resulting in a put right for the
holders thereof.

 

7



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the Second Restatement Effective Date, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Second Restatement Effective Date or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Second Restatement Effective Date; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Incremental Term Loans, Refinancing Revolving Loans
or Refinancing Term Loans and (b) any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Incremental Revolving Facility
Commitment, Incremental Term Facility Commitment, Refinancing Revolving Facility
Commitment or a Refinancing Term Facility Commitment. Incremental Revolving
Loans, Incremental Term Loans, Refinancing Revolving Loans and Refinancing Term
Loans that have different terms and conditions (together with the Commitments in
respect thereof) shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall also include the Mortgaged Properties.

“Collateral Agent” means JPMCB, in its capacity as collateral agent under the
Loan Documents.

“Collateral Documents” means the Mortgages, the Guarantee and Security Agreement
and each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.11.

“Collateral Reversion Date” has the meaning assigned to such term in Section
9.16(b).

“Collateral Suspension Date” has the meaning assigned to such term in Section
9.16(a).

“Collateral Suspension Period” has the meaning assigned to such term in Section
9.16(b).

 

8



--------------------------------------------------------------------------------

“Collateral Suspension Ratings Level” means the condition deemed to occur at any
time at which (i) the Borrower’s senior unsecured non-credit enhanced long-term
indebtedness is rated at least Baa3 (with a stable or better outlook) by Moody’s
and at least BBB- (with a stable or better outlook) by S&P and (ii) the Borrower
obtains and maintains a corporate credit rating of at least Baa3 (with a stable
or better outlook) by Moody’s and a corporate family rating of at least BBB-
(with a stable or better outlook) by S&P.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, Refinancing Revolving Facility Commitment, Refinancing Term Facility
Commitment, Incremental Revolving Facility Commitment and Incremental Term
Facility Commitment. The initial aggregate amount of the Commitments of the
Lenders on the Second Restatement Effective Date is $1,250,000,000.

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit G.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 25, 2015 relating to the Second Restatement Transactions.

“Confidentiality Agreement” means a binding confidentiality agreement
substantially in the form of Exhibit H, which may be an electronic
“click-through” agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) letters of credit fees (to the extent not included in
Consolidated Interest Expense) for such period, (iii) consolidated income tax
expense for such period, (iv) all amounts attributable to depreciation and
amortization for such period, (v) any non-cash charges (other than the
write-down of current assets, except for work in progress), (vi) any
extraordinary losses, expenses or charges for such period, (vii) subject to the
first proviso below, any unusual or non-recurring losses, expenses or charges,
(viii) any financing fees, financial and other advisory fees, accounting and
consulting fees and legal fees and related costs and expenses incurred during
such period in connection with acquisitions, investments and asset sales
permitted by this Agreement, (ix) any cash or non-cash charges or losses
relating to the closing of the shipyard in Avondale, Louisiana or the facilities
in Waggaman, Louisiana, the construction of the LPD-23 Anchorage, the
construction of the LPD-25 Somerset or any restructuring or reorganization of
the Borrower or any of its Subsidiaries (including severance costs), and
(x) Transaction Expenses, minus (b) without duplication (i) all cash payments
made, or any other cash impact reflected, during such period on account of
reserves, restructuring charges and other non-cash charges added to Consolidated
Net Income pursuant to clause (a)(v) above in a previous period and (ii) to the
extent included in determining such Consolidated Net Income, any extraordinary,
unusual or non-recurring gains and all non-cash

 

9



--------------------------------------------------------------------------------

items of income for such period, plus/minus (c) unrealized losses/gains in
respect of Swap Contracts, all determined on a consolidated basis in accordance
with GAAP, and (d) subject to the first proviso below, giving pro forma effect
to reasonably identifiable and factually supportable “run rate” cost savings and
synergies in connection with acquisitions, divestitures and business
optimization initiatives, to the extent projected by the Borrower in good faith
to result from specified actions taken or expected to be taken within 12 months
after the consummation of such acquisition or divestiture or the material
commencement of such initiative; provided that the aggregate net amount by which
Consolidated EBITDA is increased (if positive) by the application of the
adjustments in clauses (a)(vii) and (d) above for any period shall not exceed
15% of Consolidated EBITDA for such period (calculated before giving effect to
such adjustments); provided, further, that for purposes of calculating the Net
Leverage Ratio or First Lien Net Leverage Ratio for any period (A) the
Consolidated EBITDA of any Acquired Entity or Majority Acquired Entity acquired
by the Borrower or any Restricted Subsidiary pursuant to a Permitted Acquisition
or Permitted Acquisition (Majority) during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period (provided that in the case of any
such Majority Acquired Entity (x) such entity shall not be a newly created joint
venture and (y) any such amount included on a pro forma basis in respect of a
Majority Acquired Entity shall not exceed the amount of dividends and other
distributions that would have been actually paid to the Borrower or a Wholly
Owned Restricted Subsidiary by such Person during the applicable portion of such
period assuming dividends and other distributions were made to the holder of
such portion of its Equity Interests in accordance with the applicable good
faith projections made available by the Borrower at the time of the Permitted
Acquisition (Majority)) and (B) the Consolidated EBITDA of any Person or line of
business sold or otherwise disposed of by the Borrower or any Restricted
Subsidiary during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

“Consolidated Interest Expense” means, for any period, (a) the interest expense
(including without limitation imputed interest expense in respect of Capital
Lease Obligations) of the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Restricted Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, minus (c) the interest income with respect to unrestricted cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries earned
during such period in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Restricted Subsidiary with respect to
interest rate Swap Contracts.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted

 

10



--------------------------------------------------------------------------------

Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Restricted Subsidiary, (b) the income or loss of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
the Borrower or any Restricted Subsidiary or the date that such Person’s assets
are acquired by the Borrower or any Restricted Subsidiary, (c) the income of any
Person in which any other Person (other than the Borrower or a Wholly Owned
Restricted Subsidiary or any director holding qualifying shares in accordance
with applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a Wholly Owned
Restricted Subsidiary by such Person during such period, and (d) any gains
attributable to sales of assets out of the ordinary course of business.

“Consolidated Total Assets” means, at any time, the total assets appearing on
the most recently prepared consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of the end of the most recent fiscal quarter of the
Borrower and the Restricted Subsidiaries for which such balance sheet is
available, prepared in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Revolving Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Borrower, the Administrative Agent or any Issuing Bank
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
written request by the Borrower, the Administrative Agent or any Issuing Bank,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt of such certification by the Borrower, the
Administrative

 

11



--------------------------------------------------------------------------------

Agent, or any Issuing Bank in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event, or is
the subsidiary of a Lender Parent that has become the subject of a Bankruptcy
Event.

“Designated Foreign Currency” means, with respect to any applicable Letter of
Credit, any foreign currency that is (a) freely traded and exchangeable into US
Dollars and (b) approved by the applicable Issuing Bank.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale pursuant to Section 6.05(b) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash received by the Borrower in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to
cash).

“Designated Payment Account” means an account with the Administrative Agent
designated from time to time by the Borrower in a writing executed by a
Financial Officer.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Latest Maturity Date.

“Documentation Agents” means PNC Bank, N.A., Branch Banking and Trust Company,
and Siemens Financial Services, Inc.

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Environmental Laws” means all laws (statutory, common or otherwise), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

 

12



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) release or
threatened release of any Hazardous Materials into the environment or
(e) contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest (including through convertible securities); provided that any
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests, unless and until any such Indebtedness is so
converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a determination that a
Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4) of ERISA); (c) the failure to timely make a contribution
required to be made with respect to any Plan or any Multiemployer Plan; (d) a
determination that a Multiemployer Plan is, or is expected to be, in “endangered
status” or “critical status” (each as defined in Section 305(b) of ERISA);
(e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of, or
withdrawal or partial withdrawal from, any Plan or Multiemployer Plan; (f) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the occurrence of a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
which would reasonably be expected to result in liability to the Borrower or any
of its ERISA Affiliates.

 

13



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.20(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.18(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Letters of Credit” means the “Letters of Credit” as defined in the
Original Credit Agreement that are outstanding under the Original Credit
Agreement immediately prior to the Second Restatement Effective Date and listed
on Schedule 2.05B.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Second Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any law, regulation
or other published administrative guidance implementing an intergovernmental
agreement entered into in connection with the implementation of such section of
the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

14



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement, dated as of June 12, 2015, among the
Borrower, the Administrative Agent and J.P. Morgan Securities LLC.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimilac, S.A.

“First Lien Net Leverage Ratio” means, on any date, the ratio of Total Net First
Lien Debt on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto and (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.

“Foreign Subsidiary” means any (i) Subsidiary that is treated as a corporation
for U.S. federal income tax purposes that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia, (ii) Subsidiary substantially all of the assets of which
consist, directly or indirectly, of at least 65% of the voting stock of one or
more Subsidiaries described in clause (i) of this definition, (iii) entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clauses (i) or (ii) of this
definition and (iv) Subsidiary of an entity described in clauses (i) or (ii) of
this definition.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Global Intercompany Note” means a global intercompany note in the form of
Exhibit E pursuant to which intercompany obligations and advances owed by any
Loan Party are subordinated to the Secured Obligations (as defined in the
Guarantee and Security Agreement).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency,

 

15



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include (x) endorsements
for collection or deposit in the ordinary course of business or (y) any
customary and reasonable indemnity obligations in effect on the Second
Restatement Effective Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations related to Indebtedness).

“Guarantee and Security Agreement” means the amended and restated Guarantee and
Security Agreement, dated as of the date hereof, among the Borrower, the
Guarantors party thereto and the Collateral Agent for the benefit of the Secured
Parties.

“Guarantors” means each of the Borrower’s direct and indirect Wholly Owned
Domestic Restricted Subsidiaries other than Immaterial Subsidiaries.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.

“HII Risk Management” means Huntington Ingalls Industries Risk Management LLC, a
Vermont limited liability company.

“Immaterial Subsidiary” means each Subsidiary of the Borrower designated from
time to time by the Borrower to the Administrative Agent as an “Immaterial
Subsidiary” (unless subsequently designated by the Borrower as not being an
“Immaterial Subsidiary”), provided that if, as of any date, the Immaterial
Subsidiaries account (in the aggregate) for more than 5% of Consolidated EBITDA
or more than 5% of Consolidated Total Assets, based on the most recent financial
statements that have been delivered under Section 5.01(a) or (b), then one or
more of such Immaterial Subsidiaries shall for all purposes of this Agreement be
designated by the Borrower not to be Immaterial Subsidiaries, until such excess
shall have been eliminated.

 

16



--------------------------------------------------------------------------------

“Incremental Commitments Effective Date” has the meaning assigned to such term
in Section 2.22(f).

“Incremental Facility” has the meaning assigned to such term in Section 2.22(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.22(e).

“Incremental Lender” has the meaning assigned to such term in Section 2.22(d).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Commitments Increase Lender” has the meaning assigned to
such term in Section 2.22(i).

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Commitment” means, with respect to each Lender
under an Incremental Revolving Facility, the commitment of such Lender to make
Incremental Revolving Loans pursuant to such Incremental Revolving Facility.

“Incremental Revolving Loans” means Loans made pursuant to an Incremental
Revolving Facility (and, for the avoidance of doubt, shall not include Loans
made pursuant to Incremental Revolving Commitments in respect of the Revolving
Credit Facility, which are Revolving Loans).

“Incremental Term Facility” has the meaning assigned to such term in Section
2.22(a).

“Incremental Term Facility Commitment” means, with respect to each Lender under
an Incremental Term Facility, the commitment of such Lender to make Incremental
Term Loans pursuant to such Incremental Term Facility.

“Incremental Term Loans” means Loans made pursuant to an Incremental Term
Facility.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade and other current accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured

 

17



--------------------------------------------------------------------------------

thereby have been assumed (but to the extent such Lien does not extend to any
other property of such Person and is otherwise non-recourse against such Person,
limited to the fair market value of such property), (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) net obligations of such Person under any Swap Contracts, valued at
the Agreement Value thereof, (i) all obligations of such Person in respect of
Disqualified Stock, (j) all obligations of such Person as an account party in
respect of letters of credit and (k) all obligations of such Person in respect
of bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, or, if agreed by all Revolving Lenders of the applicable Class,
twelve months thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

18



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, in relation to the LIBO Rate for any Loan, the
rate (rounded upwards to four decimal places) which results from interpolating
on a linear basis between:

(a) the applicable LIBOR for the longest period (for which that LIBOR is
available) which is less than the Interest Period of that Loan, and

(b) the applicable LIBOR for the shortest period (for which that LIBOR is
available) which exceeds the Interest Period of that Loan,

each as of 11:00 a.m., London time, two Business Days prior to the commencement
of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“ISP” means, with respect to any Standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMCB, Bank of America, N.A., Wells Fargo Bank, National
Association, US Bank National Association, The Bank of Nova Scotia and Mizuho
Bank, Ltd. and each other Person that shall have become an Issuing Bank
hereunder as provided in Section 2.05(i), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(j). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates (provided that
the identity and creditworthiness of the Affiliate is reasonably acceptable to
the Borrower), in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Agreement” has the meaning assigned to such term in Section
2.05(i).

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Joint Bookrunners” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC, US Bank National
Association, The Bank of Nova Scotia and Mizuho Bank, Ltd., in their capacity as
joint bookrunners under this Agreement.

“Judgment Currency” has the meaning assigned to such term in Section 9.14.

 

19



--------------------------------------------------------------------------------

“Latest Maturity Date” means, as at any date of determination, the latest
maturity date then applicable to any outstanding Senior Credit Facility
(including as extended pursuant to Section 9.02(e)).

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The amount of
each Issuing Bank’s LC Commitment as of the Second Restatement Effective Date is
set forth on Schedule 2.05A, or in such Issuing Bank’s Issuing Bank Agreement.

“LC Continuing Agreement Form” has the meaning assigned to such term in Section
2.05(a).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Designated Foreign Currency, the rate at which US Dollars may be exchanged
into such currency, as set forth at approximately 12:00 noon, New York City
time, on such day on the applicable Reuters World Currency Page. In the event
that any such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such LC Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent, at or about 11:00 a.m., London time, on such date for
the purchase of such Designated Foreign Currency with US Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time (determined as provided in Section 2.05 as of the applicable LC
Participation Calculation Dates in the case of LC Disbursements in respect of
which the Borrower’s reimbursement obligations have been converted to US Dollar
amounts in accordance with such Section). The LC Exposure of any Revolving
Lender at any time shall be its Applicable Revolving Percentage of the total LC
Exposure at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than US Dollars, (a) the date on which the applicable
Issuing Bank shall advise the Administrative Agent that it purchased with US
Dollars the currency used to make such LC Disbursement, or (b) if such Issuing
Bank shall not advise the Administrative Agent that it made such a purchase, the
date on which such LC Disbursement is made.

 

20



--------------------------------------------------------------------------------

“Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC, US Bank National
Association, The Bank of Nova Scotia, and Mizuho Bank, Ltd., in their capacity
as lead arrangers under this Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise become a party hereto as a Lender in accordance with the terms hereof,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise ceases to be a Lender hereunder in
accordance with the terms hereof.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including the Existing Letters of Credit).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate (“LIBOR”) administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for a period equal in length to such Interest Period as displayed
on (x) pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period or (y) in the event such rate does not
appear on such Reuters page, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion; provided that if any LIBOR
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. In the event that such rate for such Interest Period is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the Interpolated Screen
Rate for that Eurodollar Loan. If LIBOR is not available for the Interest Period
of that Eurodollar Loan and it is not possible to calculate the Interpolated
Screen Rate for that Eurodollar Loan, it shall be deemed that no adequate and
reasonable means exist for delivering the LIBO Rate for purposes of Section
2.15.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Amendment Agreement, the Second
Restatement Agreement, the Letters of Credit, the Collateral Documents, any
Refinancing Facility Amendment, any Incremental Facility Amendment, any
promissory note issued under Section 2.09(e) and any other document executed in
connection with the foregoing.

 

21



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and the Guarantors (but, in the case of any
Guarantor, only for so long as that Guarantor has not been released from its
Guarantee under the Guarantee and Security Agreement in accordance with its
terms).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Main Shipbuilding Subsidiary” means Huntington Ingalls Incorporated, a Virginia
corporation.

“Majority Acquired Entity” has the meaning assigned to such term in the
definition of “Permitted Acquisition (Majority)”.

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or financial position of the Borrower
and its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under this Agreement and the other Loan Documents or
(c) the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent under this Agreement and the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Contract at any time shall be the Agreement
Value thereof.

“Material Real Property” means a fee interest in (i) any real property owned by
the Borrower or any Wholly Owned Domestic Restricted Subsidiary on the Second
Restatement Effective Date that is listed on Schedule 1.01 and (ii) any
after-acquired real property (other than real property located in a flood zone)
owned by a Loan Party having gross purchase price exceeding $20,000,000 at the
time of acquisition; provided that for purposes of this definition, individual
parcels of land in the same general geographic area acquired as part of a single
acquisition will be considered as a single property.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means, (i) initially, the properties specified on
Schedule 1.01, and (ii) any other Material Real Properties owned by any Loan
Party with respect to which a Mortgage is granted pursuant to Section 5.11.

 

22



--------------------------------------------------------------------------------

“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt,
assignments of leases and rents, modifications and other Collateral Documents
delivered prior to the date hereof or pursuant to Section 5.11 hereof (each
substantially in the form being attached hereto as Exhibit F).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, the cash proceeds
(including (i) cash proceeds subsequently received (as and when received) in
respect of noncash consideration initially received and (ii) casualty insurance
settlements and condemnation awards, but only as and when received), net of
(i) selling expenses (including reasonable broker’s fees or commissions, legal
fees, transfer and similar taxes, title and survey expenses if customarily paid
by a seller in the jurisdiction where the asset is located and the Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale), (ii) amounts provided as a reserve, in accordance with GAAP, or amounts
placed in escrow, against any liabilities under any indemnification obligations
or purchase price adjustment associated with such Asset Sale (provided that, to
the extent and at the time any such amounts are released from such reserve or
such escrow, such amounts shall constitute Net Cash Proceeds), (iii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by the asset sold in such Asset
Sale and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset and the Obligations) and
(iv) refunds contractually or legally due to customers that are Governmental
Authorities, or contractors or sub-contractors of Governmental Authorities, in
respect of such cash proceeds; provided, however, that, if (A) the Borrower
shall deliver a certificate of a Financial Officer to the Administrative Agent
at the time of receipt thereof setting forth the Borrower’s intent to reinvest
such proceeds in productive assets of a kind then used or usable in the business
of the Borrower and the Restricted Subsidiaries (or, in the case of proceeds
from the disposition of any Investment in a joint venture or Unrestricted
Subsidiary, to reinvest such proceeds in any Investment permitted by
Section 6.04), and (B) no Default or Event of Default shall have occurred and
shall be continuing at the time of such certificate or at the proposed time of
the application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used (1) within 365 days following the
receipt of such proceeds, at which time such remaining proceeds shall be deemed
to be Net Cash Proceeds or (2) if the Borrower or the relevant Subsidiary enters
into a legally binding commitment to reinvest such Net Cash Proceeds within 365
days following the receipt thereof, within 180 days following the date of such
legally binding commitment; and (b) with respect to any issuance or incurrence
of Indebtedness or any Equity Interests, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith.

“Net Leverage Ratio” means, on any date, the ratio of Total Net Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.

 

23



--------------------------------------------------------------------------------

“NFIP” has the meaning assigned to such term in the definition of “Real Estate
Documentation Requirements”.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Obligations” means (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents.

“Original Credit Agreement” has the meaning assigned to such term in the
preamble hereto.

“Original Term Loans” has the meaning assigned to such term in the preamble
hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20(b)).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

24



--------------------------------------------------------------------------------

“Perfection Certificate” has the meaning assigned to such term in the Guarantee
and Security Agreement.

“Permitted Acquisition” has the meaning assigned to such term in Section
6.04(g).

“Permitted Acquisition (Majority)” means the acquisition of not less than a
majority of the Equity Interests of a Person other than an Acquired Entity
(referred to herein as the “Majority Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Restricted
Subsidiary; (ii) the Majority Acquired Entity shall be in a Permitted Business;
and (iii) such acquisition is permitted under, and effected subject to the
limitations in, Section 6.04(a)(ii).

“Permitted Business” means (a) any business conducted by the Borrower and the
Restricted Subsidiaries on the Second Restatement Effective Date, (b) any
business with the Navy, the Coast Guard or other governmental agency that is
substantially related, ancillary or complementary to the businesses described in
clause (a) above and (c) any other business reasonably related, ancillary or
complementary to any aspect of the businesses described in clause (a) or clause
(b) above or extensions, expansions or developments thereof.

“Permitted Investments” means:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;

 

  (b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

  (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

  (d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

 

  (e) money market funds that (i) comply with the criteria set forth in Rule
2a-7 of the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

 

25



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension (collectively, “Refinancing”) of
any Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended (collectively, “Refinanced”) except by an amount
equal to unpaid accrued interest and premium thereon, (b) such Refinancing has a
final maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness being Refinanced, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations, such
Refinancing is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced, taken as a whole, (d) the terms and
conditions (including, if applicable, as to collateral) of any such Refinanced
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being Refinanced,
taken as a whole, (e) such Refinancing is incurred by the Person who is the
obligor on the Indebtedness being Refinanced, (f) at the time thereof, no
Default or Event of Default shall have occurred and be continuing and (g) the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such Refinancing, with the financial covenant set
forth in Section 6.11.

“Permitted Senior Indebtedness” means unsecured senior Indebtedness issued or
incurred by the Borrower, (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption (except in exchange for common stock
of the Borrower) or sinking fund obligation prior to the date that is six months
after the Latest Maturity Date, (ii) have mandatory prepayment, repurchase or
redemption provisions no more onerous or expansive in scope, taken as a whole,
than those contained in this Agreement and (iii) provide for covenants and
events of default customary for Indebtedness of a similar nature as such
Permitted Senior Indebtedness and (b) in respect of which no Restricted
Subsidiary that is not an obligor under the Loan Documents is an obligor;
provided that immediately prior to and after giving effect on a pro forma basis
to any incurrence of Permitted Senior Indebtedness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

“Permitted Subordinated Indebtedness” means unsecured subordinated Indebtedness
issued or incurred by the Borrower, (a) the terms of which (i) do not provide
for any scheduled repayment, mandatory redemption (except in exchange for common
stock of the Borrower) or sinking fund obligation prior to the date that is six
months after the Latest Maturity Date, (ii) have mandatory prepayment,
repurchase or redemption provisions no more onerous or expansive in scope, taken
as a whole, than those contained in this Agreement, (iii) provide for covenants
and events of default customary for Indebtedness of a similar nature as such
Permitted Subordinated Indebtedness and (iv) provide for subordination of
payments in respect of such

 

26



--------------------------------------------------------------------------------

Indebtedness to the Obligations and guarantees thereof under the Loan Documents
customary for high yield securities and (b) in respect of which no Restricted
Subsidiary that is not an obligor under the Loan Documents is an obligor;
provided that immediately prior to and after giving effect on a pro forma basis
to any incurrence of Permitted Subordinated Indebtedness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Qualified Capital Stock” of any Person means any Equity Interest of such Person
that is not Disqualified Stock.

“Recipient” has the meaning assigned to such term in Section 9.12.

“Real Estate Documentation Requirements” means, collectively, each of the
following:

 

  (a) the applicable Loan Party shall execute and deliver to the Collateral
Agent or cause to be executed and delivered to the Collateral Agent each of the
Collateral Documents, in form and substance satisfactory to the Collateral
Agent, relating to each of the Mortgaged Properties to be mortgaged;

 

  (b) the applicable Loan Party shall cause each of such Collateral Documents to
be filed and recorded in the appropriate recording office and, in connection
therewith, provide to the Collateral Agent evidence satisfactory to it of each
such filing and recordation (or a lender’s title insurance policy, in form and
substance consistent with clause (d) below and covering the “gap” of time
between the delivery of the applicable Collateral Document and the recordation
of such Collateral Document);

 

  (c)

the applicable Loan Party shall cause the Collateral Agent to receive, in order
to comply with the Flood Laws, the following documents relating to Mortgaged

 

27



--------------------------------------------------------------------------------

  Properties: (i) a completed standard flood hazard determination form; (ii) if
any improvement(s) comprising part of the Mortgaged Properties are located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP; (iii) documentation evidencing the
Borrower’s receipt of the Borrower Notice; and (iv) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the applicable property is located, a copy of one of the following: the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Collateral Agent; and

 

  (d) the applicable Loan Party shall cause to be delivered to the Collateral
Agent such other documents, including a policy or policies of title insurance
issued by a nationally recognized title insurance company selected by the
Borrower and reasonably acceptable to the Collateral Agent, insuring such
Collateral Document as a first lien on such Mortgaged Property, subject to no
Liens other than the Liens permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as may be available in the applicable
jurisdiction and reasonably requested by the Collateral Agent and the Lenders,
with insurance amounts of not more than 105% of the actual value (as reasonably
estimated by the Borrower based on real estate tax assessment information) of
the applicable Mortgaged Property at the time such Collateral Document is
recorded, together with such surveys, abstracts, appraisals and reasonable and
customary legal opinions reasonably requested by the Collateral Agent.

“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23(e).

“Refinancing Facilities” has the meaning assigned to such term in Section
2.23(a).

“Refinancing Facility Amendment” has the meaning assigned to such term in
Section 2.23(d).

“Refinancing Lender” has the meaning assigned to such term in Section 2.23(c).

“Refinancing Notes” has the meaning assigned to such term in Section 2.23(a).

“Refinancing Revolving Facility” has the meaning assigned to such term in
Section 2.23(a).

“Refinancing Revolving Facility Commitment” means, with respect to each Lender
under a Refinancing Revolving Facility, the commitment of such Lender to make
Refinancing Revolving Loans pursuant to such Refinancing Revolving Facility.

 

28



--------------------------------------------------------------------------------

“Refinancing Revolving Loans” means Loans made pursuant to a Refinancing
Revolving Facility.

“Refinancing Term Facility” has the meaning assigned to such term in Section
2.23(a).

“Refinancing Term Facility Commitment” means, with respect to each Lender under
a Refinancing Term Facility, the commitment of such Lender to make Refinancing
Term Loans pursuant to such Refinancing Term Facility.

“Refinancing Term Loans” means Loans made pursuant to a Refinancing Term
Facility.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Term Loans, Revolving
Total Exposures and unused Revolving Total Commitments representing more than
50% of the sum of total Term Loans, Revolving Total Exposures and unused
Revolving Total Commitments at such time; provided that the Revolving Total
Exposure and unused Revolving Total Commitments of any Defaulting Lender shall
be disregarded in the determination of the Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Revolving Credit Commitments
representing more than 50% of the sum of total Revolving Credit Exposures and
unused Revolving Credit Commitments of all Revolving Credit Lenders at such
time; provided that the Revolving Credit Exposure and unused Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Revolving Credit Lenders at any time.

“Responsible Officer” means any Financial Officer, chief executive officer,
general counsel, chief compliance officer or chief administrative officer of the
Borrower.

“Restatement Effective Date” means November 6, 2013.

“Restricted Companies” means the Borrower and the Restricted Subsidiaries.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary.

“Restricted Prepayment” has the meaning assigned to such term in Section
6.09(b).

 

29



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower other than any
Unrestricted Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit denominated in a
Designated Foreign Currency, each of the following: (a) each date of issuance of
a Letter of Credit denominated in a Designated Foreign Currency, (b) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by an Issuing Bank under any Letter of Credit denominated in a
Designated Foreign Currency and (d) such additional dates as the Administrative
Agent or the applicable Issuing Bank shall determine or the Required Lenders
shall require.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
pursuant to Section 2.01, expressed as a US Dollar amount representing the
maximum aggregate permitted amount of such Revolving Credit Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 9.04. The initial
amount of each Revolving Credit Lender’s Revolving Credit Commitment as of the
Second Restatement Effective Date is set forth on Schedule 2.01 under the
heading “Revolving Credit Commitment”, or in the Assignment and Assumption
pursuant to which such Revolving Credit Lender shall have assumed its Revolving
Credit Commitment, as applicable. The aggregate amount of the Revolving Credit
Commitments on the date hereof is $1,250,000,000. For the avoidance of doubt,
Incremental Revolving Commitments in respect of the Revolving Credit Facility
shall constitute Revolving Credit Commitments, and as the context may require
and to the extent contemplated by the relevant amendment establishing any other
Class of Revolving Total Commitments, Revolving Credit Commitments shall include
such other Class of Revolving Total Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure attributable to its Revolving Credit Commitments at such time.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extensions of credit made hereunder by the Revolving Credit Lenders pursuant to
such Revolving Credit Commitments.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Credit Exposure.

“Revolving Credit Maturity Date” means the date (or if such date is not a
Business Day, the next succeeding Business Day, unless such Business Day is in
the next calendar month, in which case the next preceding Business Day) that is
the fifth anniversary of the Second Restatement Effective Date, as may be
extended pursuant to Section 9.02(e).

 

30



--------------------------------------------------------------------------------

“Revolving Credit Party” means the Administrative Agent, any Issuing Bank, or
any other Revolving Lender.

“Revolving Facility” means the Revolving Credit Facility, and each Incremental
Revolving Facility and Refinancing Revolving Facility.

“Revolving Lender” means each Revolving Credit Lender, and each Lender under an
Incremental Revolving Facility or a Refinancing Revolving Facility.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Refinanced Lender” has the meaning assigned to such term in Section
2.23(g).

“Revolving Refinancing Lender” has the meaning assigned to such term in Section
2.23(g).

“Revolving Total Commitments” means, with respect to each Revolving Lender, the
sum of such Revolving Lender’s Revolving Credit Commitments, Refinancing
Revolving Facility Commitments and Incremental Revolving Facility Commitments.

“Revolving Total Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans,
Incremental Revolving Loans, and Refinancing Revolving Loans and its LC Exposure
at such time.

“Revolving Total Loans” means Revolving Loans, Refinancing Revolving Loans and
Incremental Revolving Loans.

“S&P” means Standard & Poor’s Ratings System.

“Sanctions” has the meaning assigned to such term in Section 3.12.

“Second Restatement Agreement” means the amendment agreement in respect of the
Original Credit Agreement dated as of the date hereof.

“Second Restatement Effective Date” means the date on which this Agreement
becomes effective, which shall be the date on which the conditions specified in
Section 6 of the Second Restatement Agreement are satisfied or waived in
accordance with Section 9.02 of the Original Credit Agreement and Section 9.02
hereof, as applicable.

“Second Restatement Transactions” means (a) the entering into of the Second
Restatement Agreement, the effectiveness of this Agreement, the borrowings
hereunder on the Second Restatement Effective Date, the continuation of Letters
of Credit under the Original

 

31



--------------------------------------------------------------------------------

Credit Agreement as Letters of Credit hereunder, and the prepayment of the
Original Term Loans under the Original Credit Agreement in their entirety on the
Second Restatement Effective Date and (b) the payment of fees and expenses in
connection with the foregoing.

“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Security Agreement.

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Security Agreement.

“Secured Swap Agreement” has the meaning assigned to such term in the Guarantee
and Security Agreement.

“Senior Credit Facilities” means the revolving credit facilities (including the
letter of credit subfacility thereunder) and term loan facilities provided for
by this Agreement (including without limitation Incremental Facilities entered
into after the Second Restatement Effective Date and governed by this
Agreement).

“Senior Credit Facilities (Financial Covenant)” means Senior Credit Facilities
having the benefit of the financial covenant of Section 6.11.

“Senior Note Documents” means any indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Notes” means, collectively, (i) the Borrower’s 5.000% Senior Notes due
2021 in an initial aggregate principal amount of $600,000,000 and (ii) the
Borrower’s 7.125% Senior Notes due 2021 in an initial aggregate principal amount
of $600,000,000.

“Significant Subsidiary” means (i) each Restricted Subsidiary other than
Restricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X and (ii) for purposes of Section 5.01(k) only,
“Significant Subsidiary” shall include each Unrestricted Subsidiary other than
Unrestricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X.

“Spin-off Transaction Documents” means the “Transaction Documents” (as defined
in the Original Credit Agreement immediately prior to the Second Restatement
Effective Date).

“Spin-off Transactions” means the “Transactions” (as defined in the Original
Credit Agreement immediately prior to the Second Restatement Effective Date)
described in clauses (a), (b) and (e) (to the extent relating to clauses (a) and
(b)) thereof.

 

32



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly, owned, controlled or held by the parent or one or
more of the other subsidiaries of the parent or by the parent and one or more of
the other subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, equity or equity index swaps or options, bond or bond index
swaps or options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc. or any
other master agreement or related schedules, including any such obligations or
liabilities arising therefrom.

“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, U.S. Bank National Association, The Bank of Nova
Scotia, Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd., TD Bank, N.A.
and Capital One, N.A. in their capacity as syndication agent under this
Agreement.

 

33



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a Borrowing comprised of Incremental Term Loans or
Refinancing Term Loans.

“Term Loans” means Incremental Term Loans and Refinancing Term Loans.

“Titan II” means Titan II Inc., a Delaware corporation and a Wholly Owned
Subsidiary of the Borrower.

“Titan II Guarantees” means (i) (A) the performance guaranty dated as of
April 11, 2002, by Titan II, as guarantor, to the United States of America,
Naval Sea Systems Command (the “Navy”), as beneficiary, (B) the performance
guaranty dated as of May 30, 2006, by Titan II, as guarantor, to the Navy, as
beneficiary, (C) the performance guaranty dated as of April 24, 2007, by Titan
II, as guarantor, to the Navy, as beneficiary, and (D) any other similar
guarantee pursuant to which Titan II has guaranteed the performance of the Main
Shipbuilding Subsidiary, or any affiliate of the Main Shipbuilding Subsidiary,
under shipbuilding construction contracts with the Navy or a command or other
division thereof and (ii) the guaranty agreement dated as of December 1, 2006,
between Titan II, as guarantor, and The Bank of New York Mellon Trust Company,
N.A. (formerly known as The Bank of New York Trust Company, N.A.), as trustee,
pursuant to which Titan II has guaranteed the payment of certain Industrial
Revenue Bonds.

“Total Debt” means, at any time, the total Indebtedness of the Borrower and the
Restricted Subsidiaries on a consolidated basis at such time consisting of debt
for borrowed money, reimbursement obligations in respect of drawn, unreimbursed
letters of credit or bankers’ acceptances, Capital Lease Obligations and
purchase money debt.

“Total Net Debt” means, at any time, Total Debt minus up to $300,000,000 of
unrestricted cash and Permitted Investments of the Borrower and the Restricted
Subsidiaries at such time to the extent (x) free of Liens (other than Liens
securing the Obligations) and (y) the use thereof for the application to the
payment of Indebtedness is not prohibited by law or any contract to which the
Borrower or any Subsidiary is a party.

“Total Net First Lien Debt” means, at any time, Total Debt (excluding any
Indebtedness that is unsecured, or secured on a junior basis to the Senior
Credit Facilities) minus up to $300,000,000 of unrestricted cash and Permitted
Investments of the Borrower and the Restricted Subsidiaries at such time to the
extent (x) free of Liens (other than Liens securing the Obligations) and (y) the
use thereof for the application to the payment of Indebtedness is not prohibited
by law or any contract to which the Borrower or any Subsidiary is a party.

“Transaction Expenses” means all legal fees, auditors fees and other fees or
expenses incurred by the Borrower and the Restricted Subsidiaries in connection
with the Second Restatement Transactions (including without limitation,
financing fees, financial and other advisory fees, accounting and consulting
fees and legal fees and related costs and expenses).

 

34



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means, with respect to any Commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, as published by the International
Chamber of Commerce in 2007 (the “UCP600”) or such later version as may be
applicable on the date of issuance of such Letter of Credit and with respect to
a Standby Letter of Credit on an exception basis only as required by the
beneficiary or by statute.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower (or, in the case of Titan II and Ascension
designated by operation of the last sentence of Section 5.12) as an Unrestricted
Subsidiary pursuant to Section 5.12 (and continuing until such time that such
designation may be thereafter revoked by the Borrower). As of the Second
Restatement Effective Date, the only Unrestricted Subsidiaries of the Borrower
are Titan II, Ascension and HII Risk Management.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the LC Exchange Rate with respect
to such currency in effect for such amount on such date. The US Dollar
Equivalent at any time of the amount of any Letter of Credit or LC Disbursement
denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05.

“US Dollars” or “$” means the lawful money of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.18(f)(ii)(B)(3).

“Wholly Owned Domestic Restricted Subsidiary” means a Wholly Owned Restricted
Subsidiary that is a Domestic Subsidiary.

“Wholly Owned Restricted Subsidiary” means a Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

35



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Differential” has the meaning assigned to such term in Section 2.22(b).

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or the rules promulgated with respect
thereto or in the application thereof on the operation of such provision or on
the method of calculation of financial covenants, standards or terms of this
Agreement (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

36



--------------------------------------------------------------------------------

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Letter of Credit denominated in a Designated Foreign
Currency as of any Revaluation Date, in each case using the LC Exchange Rate for
the applicable currency in effect on the date of determination, and each such
amount shall be the US Dollar Equivalent of such Letter of Credit until the next
Revaluation Date. The Administrative Agent shall in addition determine the US
Dollar Equivalent of any Letter of Credit denominated in any Designated Foreign
Currency as provided in Section 2.05. The Administrative Agent shall notify the
Borrower and the applicable Issuing Bank of each calculation of the US Dollar
Equivalent of each Letter of Credit and LC Disbursement.

SECTION 1.06. Pro Forma Calculations. All pro forma calculations permitted or
required to be made by the Borrower or any Restricted Subsidiary pursuant to
this Agreement shall include only those adjustments that would be (a) permitted
or required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (i) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions and (ii) are based on reasonably detailed written
assumptions and (b) required by the definition of Consolidated EBITDA.

SECTION 1.07. Limited Condition Acquisitions and Investments. For purposes of
determining pro forma compliance with any Net Leverage Ratio or First Lien Net
Leverage Ratio or the amount or availability of any “builder” or “grower” basket
or whether a Default or Event of Default has occurred and is continuing, in each
case solely in connection with determining the permissibility hereunder of the
consummation of an acquisition or an investment (or any incurrence of
Indebtedness in connection with such acquisition or investment) that the
Borrower or one or more of its subsidiaries is contractually committed to
consummate (it being understood that such commitment may be subject to
conditions precedent, which conditions precedent may be amended, satisfied or
waived in accordance with the terms of the applicable agreement) the date of
determination shall, at the option of the Borrower, be the time the definitive
agreements for such acquisition or investment are entered into after giving pro
forma effect to such acquisition or investment and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they occurred at the beginning of the
applicable four consecutive fiscal quarter test period, and, for the avoidance
of doubt, if any of such ratios or amounts are exceeded as a result of
fluctuations in such ratio or amount including due to fluctuations in
Consolidated EBITDA (of the Borrower or the person subject to such acquisition
or investment), at or prior to the consummation of the relevant transaction or
action, such ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken.

 

37



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Credit Lender severally agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in US Dollars in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan of any Class shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments of such Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.15, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $2,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the then applicable maturity date for the Revolving Total Commitments.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the

 

38



--------------------------------------------------------------------------------

Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Term Borrowing or a Revolving Borrowing,
and whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
commercial, standby and direct pay Letters of Credit denominated in US Dollars
or any Designated Foreign Currency approved by the applicable Issuing Bank (and
in the case of any such Designated Foreign Currency, (A) subject to any cap
imposed by such applicable Issuing Bank in respect of such Designated Foreign
Currency and (B) provided that the LC Exposure of Letters of Credit denominated
in Designated Foreign Currencies shall not exceed $100,000,000 at any time),
(x) for its own account or (y) for its own account and, jointly, for the account
of any of its Restricted Subsidiaries (and in each case under this clause (y),
the Borrower shall be considered the sole obligor under such Letter of Credit
for purposes of this Agreement notwithstanding any listing of any Restricted
Subsidiary as an account party or applicant with respect to such Letter of
Credit), pursuant to an agreement (1) in the case of commercial and standby
Letters of Credit issued by JPMCB as the Issuing Bank, substantially in the form
of Exhibit C (the “LC Continuing Agreement Form”) with such changes as may be
agreed to by the Borrower, such Issuing Bank and the Administrative Agent,
(2) in the case of direct pay Letters of Credit issued by JPMCB as the Issuing
Bank, in a form reasonably satisfactory to the Borrower, such Issuing Bank and
the Administrative Agent and (3) in the case of Letters of Credit issued by any
other Issuing Bank, substantially in the form of the LC Continuing Agreement
Form with such changes as may be agreed to by the Borrower, the applicable
Issuing Bank and the Administrative Agent, at any time and from time to time
during the Availability Period (including, for the avoidance of doubt,

 

39



--------------------------------------------------------------------------------

on the Second Restatement Effective Date). Except as to matters covered by
agreements contained herein or otherwise expressly agreed by the relevant
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby and direct pay Letter of Credit, and the
rules of the UCP shall apply to each commercial Letter of Credit. JPMCB and each
other Lender which has been designated as an Issuing Bank hereunder, agrees,
subject to the terms and conditions set forth herein (including, without
limitation, Section 4.03), that it shall issue Letters of Credit complying with
the terms of this Agreement upon the request of the Borrower in the manner
contemplated by this Section. It is understood and agreed that the Borrower
shall be deemed to be a primary account party under, and obligated in respect
of, each Letter of Credit issued at the request of the Borrower hereunder,
notwithstanding the fact that a Restricted Subsidiary may be listed as the
account party in the Letter of Credit. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit referred to in clause (y) of the first sentence of this
paragraph, it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of participation
fees and other fees due hereunder to the same extent as if it were the sole
account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Restricted Subsidiary that shall be a joint
account party in respect of any such Letter of Credit).

(ii) The parties hereto acknowledge and agree that, as of the Second Restatement
Effective Date, all Existing Letters of Credit shall constitute Letters of
Credit hereunder for all purposes as fully as if such Existing Letters of Credit
had been issued as Letters of Credit hereunder. The Borrower shall be deemed to
have requested the issuance of each Existing Letter of Credit for purposes
hereof.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the currency and amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In connection with any request for a Letter of Credit and if
requested by the applicable Issuing Bank, the Borrower also shall submit (i) in
the case of such request from JPMCB as the Issuing Bank with respect to a
standby or commercial Letter of Credit, a letter of credit application
substantially in the form attached as an annex to the LC Continuing Agreement
Form with such changes as may be agreed between the Borrower and

 

40



--------------------------------------------------------------------------------

such Issuing Bank, (ii) in the case of such request from JPMCB as the Issuing
Bank with respect to a direct pay Letter of Credit, a letter of credit
application in a form reasonably satisfactory to the Borrower and such Issuing
Bank or (iii) in the case of such request from any other Issuing Bank, a letter
of credit application substantially in the form attached as an annex to the LC
Continuing Agreement with such changes as shall be agreed between the Borrower
and such Issuing Bank. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
total Revolving Total Exposures shall not exceed the total Revolving Total
Commitments and no Revolving Lender’s Revolving Total Exposure shall exceed such
Revolving Lender’s Revolving Total Commitment, (ii) the total LC Exposure shall
not exceed $500,000,000, (iii) the portion of the LC Exposure attributable to
Letters of Credit issued by the applicable Issuing Bank will not exceed the LC
Commitment of such Issuing Bank and (iv) if such Letter of Credit is denominated
in a Designated Foreign Currency, the US Dollar Equivalent of the portion of the
LC Exposure attributable to Letters of Credit denominated in such Designated
Foreign Currency and issued by the applicable Issuing Bank shall not exceed the
cap (if any) imposed by such Applicable Bank with respect to such Designated
Foreign Currency.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date; provided that
any Letter of Credit with a one-year tenor may provide for renewal thereof under
procedures reasonably satisfactory to the applicable Issuing Bank for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each such Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Revolving Percentage
(determined as of the time or times at which the Revolving Lenders are required
to make payments in respect of unreimbursed LC Disbursements under such Letter
of Credit pursuant to paragraph (e) below) of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason (or, if the currency of the applicable
LC Disbursement or reimbursement payment shall be a Designated Foreign Currency,
an amount equal to the US Dollar Equivalent thereof using the LC Exchange Rate
in effect on the applicable LC Participation Calculation Date). Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations

 

41



--------------------------------------------------------------------------------

pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments or any fluctuation in currency values, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Sections 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to
reimburse any LC Disbursement when due, (i) if such payment relates to a Letter
of Credit denominated in a Designated Foreign Currency, automatically and with
no further action required, the obligation of the Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the LC Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and
(ii) in the case of each LC Disbursement, the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Revolving
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Revolving Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in respect of any
Letter of Credit denominated in a currency other than US Dollars would subject
the Administrative Agent, the applicable Issuing Bank or any Lender to any stamp
duty, ad valorem charge or other tax, expense or loss (including any loss
resulting from changes in currency exchange rates between the date of any LC
Disbursement and the date of any reimbursement payment in respect thereof), the
Borrower shall pay the amount of any such tax, expense or loss requested by the
Administrative Agent or the relevant Issuing Bank or Lender, as applicable.

 

42



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

 

43



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) in the
case of any LC Disbursement denominated in US Dollars and at all times following
the conversion to US Dollars of an LC Disbursement made in a Designated Foreign
Currency pursuant to paragraph (e) of this Section, at the rate per annum then
applicable to ABR Revolving Loans, and (ii) if such LC Disbursement is made in a
Designated Foreign Currency, at all times prior to its conversion to US Dollars
pursuant to paragraph (e) of this Section, at a rate per annum reasonably
determined by the applicable Issuing Bank to represent the cost to such Issuing
Bank of funding such LC Disbursement plus the Applicable Margin applicable to
Eurodollar Revolving Loans at such time; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.14(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Revolving Lenders designate as
additional Issuing Banks one or more Revolving Lenders that agree to serve in
such capacity as provided below. The acceptance by a Revolving Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement (an
“Issuing Bank Agreement”), which shall be in a form reasonably satisfactory to
the Borrower and the Administrative Agent, shall set forth the LC Commitment of
such Revolving Lender and shall be executed by such Revolving Lender, the
Borrower and the Administrative Agent and, from and after the effective date of
such agreement, (i) such Revolving Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Revolving Lender in
its capacity as an Issuing Bank.

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent (whose consent
will not be unreasonably withheld or delayed) and the successor Issuing Bank.
Any Issuing Bank so replaced shall continue to have the benefit of this
Agreement in respect of any Letters of Credit of that Issuing Bank which remain
outstanding. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.13(b).

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Loans has been accelerated, the Required

 

44



--------------------------------------------------------------------------------

Revolving Credit Lenders or any Issuing Bank with any outstanding Letter of
Credit) demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Revolving Lenders, an
amount in cash equal to 102% of the LC Exposure with respect to the applicable
Letters of Credit as of such date plus any accrued and unpaid interest thereon;
provided that (i) amounts payable in respect of any Letter of Credit or LC
Disbursement shall be payable in the currency of such Letter of Credit or LC
Disbursement and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article 7. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made in Permitted Investments at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the
Revolving Loans has been accelerated (but subject to the consent of the Required
Revolving Credit Lenders and each Issuing Bank with any outstanding Letter of
Credit), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (who shall
promptly provide notice to the Revolving Lenders of the contents thereof) (i) on
or prior to each Business Day on which such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the currency and aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

 

45



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (or, if the
request for the applicable same-day ABR Borrowing is made on the same date by
12:00 noon, New York City time, then by 4:00 p.m., New York City time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Designated Payment Account; provided that ABR Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

46



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Credit Commitment of each Revolving Credit Lender
shall terminate on the Revolving Credit Maturity Date.

 

47



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Sections 2.11 and 2.12, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt or equity issuances, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders of such Class in accordance with their respective
Commitments of such Class. The Borrower shall pay to the Administrative Agent
for the account of the Lenders of the applicable Class, on the date of each
termination or reduction under paragraph (b) of this Section, any applicable
commitment fees on the amount of the Commitments of such Class so terminated or
reduced accrued to but excluding the date of such termination or reduction.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Credit Lender the then unpaid principal amount of each Revolving
Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

48



--------------------------------------------------------------------------------

SECTION 2.10. [Reserved].

SECTION 2.11. Voluntary Prepayments. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided, however, that each partial prepayment shall be in an
aggregate principal amount that is an integral multiple of $500,000 and not less
than $1,000,000 or, if less, the amount outstanding.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, and (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other debt or equity issuances, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied;
provided further that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly following
receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the Lenders of such Class of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments under this Section 2.11 shall be
accompanied by accrued interest to the extent required by Section 2.14 and shall
be subject to Section 2.17, but otherwise without premium or penalty.

SECTION 2.12. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and replace or
cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and each applicable Issuing Bank with respect to) all
outstanding Letters of Credit. If, after giving effect to any partial reduction
of the

 

49



--------------------------------------------------------------------------------

Revolving Credit Commitments or at any other time, the total Revolving Credit
Exposures would exceed the total Revolving Credit Commitments, then the Borrower
shall, on the date of such reduction or at such other time, repay or prepay
Revolving Loans and, after the Revolving Loans shall have been repaid or prepaid
in full, replace or cause to be canceled (or make other arrangements
satisfactory to the Administrative Agent and each applicable Issuing Bank with
respect to) Letters of Credit in an amount sufficient to eliminate such excess.

(b) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three Business
Days’ prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Class and Type of each Loan being prepaid and
the principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.12 shall be subject to Section
2.17, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

SECTION 2.13. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender a commitment fee equal to the
Applicable Margin of the average daily unutilized amount of the Revolving Credit
Commitments during the period from and including the Second Restatement
Effective Date to but excluding the date on which the Revolving Credit
Commitments terminate. For purposes of calculation of the commitment fee, LC
Exposure (with Applicable Revolving Percentage being calculated off of Revolving
Credit Commitments for purposes of such definition) shall be deemed to be a
utilization of the Revolving Credit Commitments. Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the Second Restatement
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to such Lender’s
participations in Letters of Credit, which shall accrue on each day at a rate
per annum equal to the Applicable Margin for Eurodollar Revolving Loans (or
other applicable Revolving Total Loans) on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Second Restatement
Effective Date to but excluding the date on which such Lender ceases to have any
LC Exposure (and, for the avoidance of doubt, for so long as such Lender has any
LC Exposure), (ii) to each Issuing Bank, for its own account, a fronting fee,
which shall accrue at a rate of 12.5 basis points per annum (or such lower rate
as may be agreed by the Borrower and such Issuing Bank) on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Second Restatement
Effective Date to but excluding the later of

 

50



--------------------------------------------------------------------------------

the date of termination of the Revolving Credit Commitments and the date on
which there ceases to be any LC Exposure, and (iii) to each Issuing Bank, for
its own account, such Issuing Bank’s standard fees (or such other fees as may be
agreed to by such Issuing Bank and the Borrower from time to time) with respect
to the amendment, renewal or extension of any Letter of Credit issued by it or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Second Restatement
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Credit Commitments terminate and any such fees accruing
after the date on which the Revolving Credit Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) [Reserved].

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, and (ii) in the case of Revolving Loans,
upon termination of the Revolving Credit Commitments; provided that (A) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(B) in the event of any repayment or prepayment of any

 

51



--------------------------------------------------------------------------------

Loan (other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (C) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or

(iii) subject any Lender, the Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

52



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or such Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), in each case by an
amount deemed by that Lender or Issuing Bank in good faith to be material, then
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital, liquidity requirements or other requirements of law has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company including those with respect to capital
adequacy), in each case by an amount deemed by that Lender in good faith to be
material, then from time to time the Borrower will, without duplication of
payments required to be made by the Borrower pursuant to Section 2.18 hereof,
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth the basis for the determination thereof, together with
supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error. In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be

 

53



--------------------------------------------------------------------------------

required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20 then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which loss, cost or expense shall not
include lost profits). In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and setting forth the basis for the determination
thereof, together with supporting calculations, shall be delivered to the
Borrower and shall be conclusive absent manifest error. In determining such
amount or amounts, such Lender shall act reasonably and in good faith. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.18. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.18) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

54



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.18, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(b)(iv) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit

 

55



--------------------------------------------------------------------------------

such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or an applicable successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not

 

56



--------------------------------------------------------------------------------

a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E (or an applicable successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or an applicable successor form), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable
successor form), a U.S. Tax Certificate substantially in the form of Exhibit I,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Certificate substantially in the form of Exhibit I on behalf of each such direct
and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

57



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.18 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.18, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set Offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.16, 2.17 or 2.18 and 9.03 shall be made directly
to the Persons entitled thereto; in the case of each payment, Borrower may make
such

 

58



--------------------------------------------------------------------------------

payment in accordance with the wire transfer instructions from time to time
provided by the Administrative Agent to the Borrower in writing, executed in
original counterpart on the Administrative Agent’s letterhead. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in US Dollars except as expressly provided herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment,

 

59



--------------------------------------------------------------------------------

the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the applicable Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.19(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or Section 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender of any Class becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, either (i) require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender of such
Class, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Credit Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and

 

60



--------------------------------------------------------------------------------

fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 2.16
or payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments or (ii) so long as no
Default or Event of Default shall have occurred and be continuing, (A) terminate
the applicable Commitment of such Lender, and (B) repay at par all applicable
obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date. A Lender shall
not be required to make any such assignment and delegation or be subject to such
termination, as applicable, if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation or termination cease to apply.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.13(a);

(b) the Revolving Total Commitment and Revolving Total Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) so long as no Event of Default shall have occurred and be continuing, all or
any part of the LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Applicable Revolving Percentages but only to the extent (x) the sum
of all non-Defaulting Lenders’ Revolving Total Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Total Commitments and (y) the sum of any non-Defaulting Lender’s
Revolving Total Exposure plus its Applicable Revolving Percentage of such
Defaulting Lenders’ LC Exposure does not exceed such non-Defaulting Lender’s
Revolving Total Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(k) for so long as such LC Exposure is outstanding;

 

61



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Revolving Lender hereunder, all fees payable under Section 2.13(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, each Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Total Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders that are Revolving Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Revolving
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the applicable Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, such Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless such Issuing Bank shall have entered into arrangements with the Borrower
or such Lender, satisfactory to such Issuing Bank, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Total Commitment and on such date such Lender shall purchase
at par such of the Revolving Total Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Total Loans in accordance with its Applicable Revolving
Percentage.

SECTION 2.22. Incremental Facilities. (a) Upon notice to the Administrative
Agent (which shall promptly notify the Lenders) and subject to the terms and
conditions of this Section 2.22,

 

62



--------------------------------------------------------------------------------

at any time after the Second Restatement Effective Date, the Borrower may
solicit the existing Lenders or prospective lenders determined by the Borrower
to provide (x) increases in the commitments to the Revolving Credit Facility or
to an Incremental Revolving Facility (such increases, “Incremental Revolving
Commitments”) and/or up to two new tranches of revolving credit facilities
(each, an “Incremental Revolving Facility”) and/or (y) incremental commitments
consisting of one or more new tranches of term loans (each, an “Incremental Term
Facility” and together with any Incremental Revolving Commitments and any
Incremental Revolving Facility, the “Incremental Facilities”) in an aggregate
amount not to exceed the sum of (1) (x) $1,000,000,000 or, if greater, (y) any
amount so long as such amount at such time could be incurred without causing the
pro forma First Lien Net Leverage Ratio to exceed 2.00:1.00 (calculated on a pro
forma basis as of the last day of the fiscal quarter ending immediately
preceding the date of the incurrence of such Indebtedness for which the relevant
financial information has been delivered to the Lenders pursuant to
Section 5.01(a) or (b), as applicable, giving effect to the incurrence of such
as if it had been made on the first day of the four consecutive fiscal quarter
period ending on the last day of such fiscal quarter, and assuming for purposes
of this calculation that the full committed amount of any Incremental Revolving
Facility or any Incremental Revolving Commitments shall be treated as
outstanding for such purpose and cash proceeds of any such Incremental
Facilities shall not be netted from Indebtedness for purposes of calculating
compliance with such First Lien Net Leverage Ratio (provided that to the extent
the proceeds of any such Incremental Facility are to be used to repay
Indebtedness, it shall not limit the Borrower’s ability to give pro forma effect
to such repayment of Indebtedness) and giving effect to all other appropriate
pro forma adjustments, provided that amounts drawn under the Revolving Credit
Facility concurrently with the effectiveness of such Incremental Facilities
shall not be deemed outstanding for purposes of such calculation) plus (2) the
amount of all voluntary prepayment of term loans and permanent reduction of
revolving commitments, in each case under the Senior Credit Facilities (other
than with proceeds of long-term debt) (such sum, the “Available Incremental
Amount”), all on terms agreed by the Borrower and the lender(s) providing the
respective Incremental Facility (subject to the following clauses of this
Section 2.22).

(b) Any such Incremental Facility shall be secured on a pari passu basis by the
same Collateral securing the Senior Credit Facilities. Additionally,

(i) in the case of an Incremental Revolving Facility, such Incremental Revolving
Facility shall be subject to substantially the same terms and conditions (other
than pricing, fees and maturity which shall be determined by the Borrower and
the lenders providing such Incremental Revolving Facility) as the Revolving
Credit Facility, and each Borrowing under the Revolving Credit Facility shall be
accompanied by a ratable Borrowing under such Incremental Revolving Facility;
provided that the expiration date of such Incremental Revolving Facility may be
the same as or later (but not sooner) than the expiration date then applicable
to the Revolving Credit Facility; provided further that if the All-In Yield on
any Incremental Revolving Facility (as determined by the Administrative Agent as
set forth below) exceeds, by more than 50 basis points (the amount by which such
excess amount exceeds 50 basis points being

 

63



--------------------------------------------------------------------------------

herein referred to as the “Yield Differential”), the All-In Yield for the
Revolving Credit Facility, then the Applicable Margin then in effect for the
Revolving Credit Facility shall automatically be increased by the Yield
Differential, effective as of the applicable Incremental Commitments Effective
Date. 

(ii) in the case of an Incremental Term Facility, Incremental Term Loans to be
made under such Incremental Term Facility shall be subject to the terms as
determined by the Borrower and the lenders providing such Incremental Term
Facility, provided that,

(A) the final stated maturity date for any such Incremental Term Loans may be no
sooner than the Latest Maturity Date applicable to the Revolving Total
Commitments or any Incremental Term Loan that takes the form of an amortizing
term loan A (provided that any such Incremental Term Loan taking the form of an
institutional term loan B shall not mature sooner than the later of (x) one year
after the Latest Maturity Date applicable to the Revolving Total Commitments and
(y) the Latest Maturity Date),

(B) the amortization payments (1) applicable to any such Incremental Term
Facility that takes the form of an institutional term loan B shall not exceed
1% per annum, with the remainder to be paid at maturity and (2) applicable to
any other Incremental Term Facility shall not exceed 10% per annum during the
first four years or 35% for the first four years in the aggregate, and

(C) the mandatory prepayment provisions, covenants and events of default of such
Incremental Term Loans, if not consistent with the terms of the Revolving Credit
Facility (or, in the case of mandatory prepayment provisions, consistent with
the terms of any then outstanding Incremental Term Facility), shall be
reasonably satisfactory to the Administrative Agent (it being understood that
covenants and events of default not materially more restrictive to the Borrower,
when taken as a whole, than the terms of the Revolving Credit Facility, and any
more-restrictive covenants and events of default if (1) Lenders under the
Revolving Credit Facility also receive the benefit of such more restrictive
terms or (2) any such provisions apply after the expiration date of the
Revolving Credit Facility, are in each case reasonably satisfactory to the
Administrative Agent); and

(iii) any Incremental Facilities shall not be secured by any lien on any asset
of the Borrower or any Guarantor that does not also secure the Revolving Credit
Facility, or be guaranteed by any person other than a Loan Party under the
Revolving Credit Facility,

(c) Existing Lenders may, but shall not be obligated to without their prior
written consent, provide a commitment and/or make any loans pursuant to any
Incremental Facility, and nothing contained herein constitutes, or shall be
deemed to constitute, a commitment with respect to any Incremental Facility. The
use of proceeds of the Incremental Facilities will be as agreed by the Borrower
and the lenders providing such Incremental Facility but not prohibited by the
Loan Documents.

 

64



--------------------------------------------------------------------------------

(d) The notice from the Borrower to the Administrative Agent delivered pursuant
to Section 2.22(a) shall set forth the requested amount and proposed terms of
the Incremental Facilities, which proposed terms shall not be inconsistent with
the requirements of Section 2.22(b). At the time of the sending of such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days (or such shorter period acceptable to the
Administrative Agent, but no less than five Business Days) from the date of
delivery of such notice to the Lenders). Incremental Facilities (or any portion
thereof) may be provided by any existing Lender specified by the Borrower or by
any other bank or financial institution (any such bank or other financial
institution, an “Incremental Lender”), provided that the Administrative Agent
(and, in the case of any Incremental Revolving Commitments in respect of the
Revolving Credit Facility, each Issuing Bank) shall have consented (which
consent shall not be unreasonably withheld or delayed) to such Lender’s or
Incremental Lender’s, as the case may be, providing such Incremental Facilities
if such consent would be required under Section 9.04 for an assignment of Loans
to such Lender or Incremental Lender, as the case may be. Any Lender not
responding within such time period shall be deemed to have declined to provide
any portion of such Incremental Facility. The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

(e) Incremental Facilities shall become effective, and commitments thereunder
shall become Commitments (and in the case of any Incremental Revolving
Commitment in respect of the Revolving Credit Facility to be provided by an
existing Revolving Credit Lender, shall constitute an increase in such Revolving
Credit Lender’s Revolving Credit Commitment) under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Incremental Facility, if any, each Incremental Lender,
if any, and the Administrative Agent. An Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.22.

(f) If any Incremental Facilities are added in accordance with this
Section 2.22, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Incremental Commitments Effective Date”) and
the final allocation of such Incremental Facilities. The Administrative Agent
shall promptly notify the Lenders of the final allocation of such Incremental
Facilities and the Incremental Commitments Effective Date.

 

65



--------------------------------------------------------------------------------

(g) The effectiveness of any Incremental Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent, each Lender party thereto, if
any, and the Incremental Lenders, if any, be subject to the satisfaction on the
Incremental Commitments Effective Date of each of the following conditions:

(i) the Administrative Agent shall have received on or prior to the Incremental
Commitments Effective Date each of the following, each dated the Incremental
Commitments Effective Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent: (x) the applicable Incremental Facility Amendment; and
(y) customary legal opinions and certified copies of resolutions of the board of
directors of each Loan Party approving the execution, delivery and performance
of the Incremental Facility Amendment; and

(ii) no Event of Default exists or would exist after giving effect thereto and
all representations and warranties of the Borrower under this Agreement shall be
true and correct in all material respects immediately before and after giving
effect thereto (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date), provided that to the
extent the proceeds of any Incremental Facility are being used to finance an
acquisition or any other permitted investment, if so agreed by the Lenders
providing such Incremental Facility, (x) the only representations and warranties
the making and accuracy of which will be a condition to such Incremental
Facility or the effectiveness of such Incremental Facility Amendment will be
limited to customary specified representations and customary specified
acquisition agreement representations reasonably requested by the Administrative
Agent and (y) at the election of the Borrower, the certifications to be made by
the Borrower with respect to financial covenant compliance and the absence of an
Event of Default may be subject to customary “SunGard” or other applicable
“certain funds” conditionality provisions, and shall be subject to
Section 1.07. 

(h) On the Incremental Commitments Effective Date, each Lender or Incremental
Lender which is providing a portion of an Incremental Facility (i) shall become
a Lender for all purposes of this Agreement and the other Loan Documents and
(ii) shall have a commitment under such Incremental Facility which shall become
a Commitment hereunder.

(i) Upon each establishment of Incremental Revolving Commitments or an
Incremental Revolving Facility pursuant to this Section 2.22, (i) each Revolving
Lender immediately prior to the effectiveness of such Incremental Revolving
Commitments or Incremental Revolving Facility will automatically and without
further act be deemed to have assigned to each existing Lender, if any, and each
Incremental Lender, if any, in each case providing a portion of such Incremental
Revolving Commitments or Incremental Revolving Facility (each an “Incremental
Revolving Commitments Increase Lender”), and each such Incremental Revolving
Commitments Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participation interests
hereunder in outstanding Letters of Credit such that, after giving effect to the
effectiveness of such Incremental Revolving Commitments or Incremental Revolving
Facility and each such deemed assignment and assumption of participation
interests, the percentage of the aggregate outstanding participation interests
hereunder in Letters of Credit held by each Revolving Lender

 

66



--------------------------------------------------------------------------------

(including each such Incremental Revolving Commitments Increase Lender) will
equal such Revolving Lender’s Applicable Revolving Percentage and (ii) if, on
the date of effectiveness of such Incremental Revolving Commitments or
Incremental Revolving Facility, there are any Revolving Loans outstanding, the
Administrative Agent and the Borrower shall take those steps which they deem, by
mutual agreement, necessary and appropriate to result in each Revolving Lender
(including each Incremental Revolving Commitments Increase Lender) having a
pro-rata share of the outstanding Revolving Loans based on each such Revolving
Lender’s Applicable Revolving Percentage immediately after giving effect to such
Incremental Revolving Commitments or Incremental Revolving Facility. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro-rata borrowing and pro-rata payment requirements contained elsewhere in this
Agreement shall not apply to any transaction that may be effected pursuant to
the immediately preceding sentence.

(j) The provisions of this Section 2.22 shall supersede any provision of
Section 2.19 or 9.02 to the contrary.

SECTION 2.23. Refinancing Facilities. (a) Upon at least ten Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders) and
subject to the terms and conditions of this Section 2.23, at any time after the
Second Restatement Effective Date, the Borrower may solicit the existing Lenders
or prospective lenders determined by the Borrower to provide one or more new
term facilities (each, a “Refinancing Term Facility”) or new revolving credit
facilities (each a “Refinancing Revolving Facility” and, together with any
Refinancing Term Facility, collectively, the “Refinancing Facilities”), or with
one or more additional series of senior unsecured notes or loans or senior
secured notes that will be secured by the Collateral on a pari passu basis or
senior secured notes or loans that will be secured by the Collateral on a junior
basis with the Senior Credit Facilities (and such notes or loans, “Refinancing
Notes”), in each case to refinance one or more Classes of Loans and/or
Commitments hereunder, all on terms agreed by the Borrower and the lender(s) or
purchaser(s) providing the applicable Refinancing Facility or Refinancing Notes;
provided that:

(i) no Event of Default exists or would exist after giving effect to the
incurrence or issuance of such Refinancing Facility or Refinancing Notes;

(ii) with respect to Refinancing Facilities or Refinancing Notes that are
secured, customary intercreditor agreements are entered into which are
reasonably acceptable to the Borrower and the Administrative Agent;

(iii) any Refinancing Term Facility or Refinancing Notes will not mature prior
to the stated maturity date of, or have a shorter weighted average life than,
Loans under the Classes being refinanced (without giving effect to prepayments)
(or if later, one year after the final stated expiration date applicable to the
then existing Revolving Credit Commitments), or, with respect to any Refinancing
Notes, have mandatory prepayment provisions (other than related to customary
asset sale, similar events and change of control offers) that would result in
mandatory prepayment of such Refinancing Notes prior to, the Loans under the
Classes being refinanced,

 

67



--------------------------------------------------------------------------------

(iv) any Refinancing Revolving Facility does not expire prior to the expiration
date of the revolving Commitments being refinanced,

(v) the aggregate principal amount of any Refinancing Facility or Refinancing
Notes shall not be greater than the aggregate principal amount of the Classes
being refinanced or replaced, plus any fees, premiums, original issue discount
and accrued interest associated therewith and costs and expenses related
thereto, and such Classes being refinanced or replaced will be permanently
reduced concurrently with the issuance thereof,

(vi) any Refinancing Facility or Refinancing Notes, to the extent secured, shall
not be secured by a Lien on any asset of the Borrower or any Guarantor that does
not also secure the Classes being refinanced or replaced, or be guaranteed by
any Person other than the Guarantors under the Classes being refinanced or
replaced, and

(vii) the covenants and events of default of such Refinancing Facility or
Refinancing Notes, if not consistent with the terms of the Revolving Credit
Facility, shall be reasonably satisfactory to the Administrative Agent (it being
understood that covenants and events of default not materially more restrictive
to the Borrower, when taken as a whole, than the terms of the initial Revolving
Loans, and any more-restrictive covenants and events of default if (1) Lenders
under the Revolving Credit Facility also receive the benefit of such more
restrictive terms or (2) any such provisions apply after the expiration date of
the Revolving Credit Facility, are in each case reasonably satisfactory to the
Administrative Agent);

(b) Existing Lenders may, but shall not be obligated to without their prior
written consent, provide a commitment, purchase any notes and/or make any loans
pursuant to any Refinancing Facility or Refinancing Notes, and nothing contained
herein constitutes, or shall be deemed to constitute, a commitment with respect
to any Refinancing Facility or Refinancing Notes. The proceeds of any
Refinancing Facility or Refinancing Notes will be applied, substantially
concurrently with the incurrence thereof, to the pro rata payment of outstanding
Loans of the Classes being so refinanced.

(c) The notice from the Borrower to the Administrative Agent delivered pursuant
to Section 2.23(a) shall set forth the requested amount and proposed terms of
the Refinancing Facilities or Refinancing Notes, which proposed terms shall not
be inconsistent with the requirements of Section 2.23(a). Refinancing Facilities
and Refinancing Notes (or any portion thereof) may be provided by any existing
Lender specified by the Borrower or by any other bank or financial institution
(any such bank or other financial institution, a “Refinancing
Lender”), provided that in the case of a Refinancing Facility the Administrative
Agent shall have consented (which consent shall not be unreasonably withheld or
delayed) to such Lender’s or Refinancing Lender’s, as the case may be, providing
such Refinancing Facilities if such consent would be required under Section 9.04
for an assignment of Loans to such Lender or Refinancing Lender, as the case may
be.

 

68



--------------------------------------------------------------------------------

(d) Refinancing Facilities shall become effective, and commitments thereunder
shall become Commitments under this Agreement pursuant to an amendment
(a “Refinancing Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender agreeing to provide
such Refinancing Facility, if any, each Refinancing Lender, if any, and the
Administrative Agent. A Refinancing Facility Amendment may, without the consent
of any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.23.

(e) If any Refinancing Facilities are added in accordance with this
Section 2.23, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Refinancing Effective Date”) and the final
allocation of such Refinancing Facilities. The Administrative Agent shall
promptly notify the Lenders of the final allocation of such Refinancing
Facilities and the Refinancing Effective Date.

(f) On the Refinancing Effective Date, each Lender or Refinancing Lender which
is providing a portion of a Refinancing Facility (i) shall become a Lender for
all purposes of this Agreement and the other Loan Documents and (ii) shall have
a commitment under such Refinancing Facility which shall become
a Commitment hereunder.

(g) Upon each establishment of a Refinancing Revolving Facility with respect to
a Class of revolving commitments (which may include the Revolving Credit
Facility and/or any Incremental Revolving Facilities) pursuant to this
Section 2.23, (i) each Lender under such Class being refinanced immediately
prior to the effectiveness of such Refinancing Facility (each a “Revolving
Refinanced Lender”) will automatically and without further act be deemed to
have assigned to each existing Lender, if any, and each Refinancing Lender, if
any, in each case providing a portion of such Refinancing Facility (each
a “Revolving Refinancing Lender”), and each such Revolving Refinancing Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Refinanced Lender’s participation interests hereunder in
outstanding Letters of Credit (if any) such that, after giving effect to the
effectiveness of such Refinancing Facility and each such deemed assignment and
assumption of participation interests, the percentage of the aggregate
outstanding participation interests hereunder in Letters of Credit held by each
Revolving Refinanced Lender and Revolving Refinancing Lender will equal such
Lender’s pro-rata share of the combined Commitments under the Class being so
refinanced and such Refinancing Facility and (ii) if, on the date of
effectiveness of such Refinancing Facility, there are any Loans outstanding of
the Class being so refinanced, the Administrative Agent and the Borrower shall
take those steps which they deem, by mutual agreement, necessary and appropriate
to result in each Revolving Refinanced Lender and Revolving Refinancing Lender
having a pro-rata share of the outstanding Loans based on each such Lender’s
pro-rata share of the combined Commitments under the Class being so refinanced
and such Refinancing Facility immediately after giving effect to such
Refinancing Facility. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro-rata borrowing and pro-rata payment requirements
contained elsewhere in this Agreement shall not apply to any transaction that
may be effected pursuant to the immediately preceding sentence.

(h) The provisions of this Section 2.23 shall supersede any provision of
Section 2.19 or 9.02 to the contrary.

 

69



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (i) has all requisite power and
authority to carry on its business as now conducted and (ii) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Second Restatement Transactions
entered into or to be entered into by each Loan Party are within such Loan
Party’s corporate powers. The Loan Documents have been duly authorized by the
Borrower and each other Loan Party party thereto. This Agreement has been duly
executed and delivered by each Loan Party party hereto and constitutes, and each
other Loan Document to which any Loan Party is or is to be a party, constitutes
or when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of each such Loan Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of this Agreement by each Loan Party party hereto, and performance by each such
Loan Party of its obligations hereunder, in each case from and after the date
such Loan Party becomes a party hereto, (a) do not require any consent or
approval of, registration or filing with or any other action by any Governmental
Authority, except for (i) the filing of Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office and
the United States Copyright Office, (ii) recordation of the Mortgages, (iii) any
filings or reports required under the federal securities laws and (iv) such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law, statute, rule or regulation or the certificate or
articles of incorporation, by-laws or other organizational documents of the
Borrower or any of the Restricted Subsidiaries or any order of any Governmental
Authority, (c) will not be in conflict with, violate or result in a default or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any indenture, agreement or other instrument
binding upon the Borrower or any of the Restricted Subsidiaries or its property
or assets, or give rise to a right thereunder to require any payment to be made
by

 

70



--------------------------------------------------------------------------------

the Borrower or any of its Restricted Subsidiaries (except pursuant to the Fee
Letter or the Loan Documents) and (d) will not result in the creation or
imposition of any Lien, other than Liens permitted under Section 6.02, on any
property or any asset now owned or hereafter acquired by the Borrower or any of
its Restricted Subsidiaries (other than any Lien created hereunder or under the
Collateral Documents), where any such conflict, violation, breach or default
referred to in clause (b) or (c) of this Section 3.03, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2014, audited by and accompanied by the opinion
of Deloitte & Touche LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof.

(b) The Borrower has heretofore delivered to the Lenders its unaudited
consolidated balance sheet and related statements of income, stockholder’s
equity and cash flows as of the end of and for the fiscal quarter ended
March 31, 2015 and the then elapsed portion of the fiscal year, certified by one
of its Financial Officers. Such financial statements represent fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of such
date and for such period in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes.

(c) There has not occurred since December 31, 2014, any event, occurrence,
change, state of circumstances or condition which, individually or in the
aggregate has had or would reasonably be expected to have a Material Adverse
Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold interests in, or easements or
other limited property interests in, or is licensed to use, all its real and
personal property material to its business (including all Mortgaged Properties),
except for defects in the foregoing that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or other ownership rights would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.

(b) Each of the Borrower and the Restricted Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in

 

71



--------------------------------------------------------------------------------

full force and effect would not reasonably be expected to have a Material
Adverse Effect. Each of the Borrower and the Restricted Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) As of the Second Restatement Effective Date, neither the Borrower nor any of
the Restricted Subsidiaries has received any written notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding for any
material portion of the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

(d) As of the Second Restatement Effective Date, neither the Borrower nor any of
the Restricted Subsidiaries is obligated under any right of first refusal,
option or other contractual right to sell, assign or otherwise dispose of any
Mortgaged Property or any interest therein.

(e) Each of the Borrower and the Restricted Subsidiaries owns, or is licensed or
otherwise has the right to use, or could obtain ownership or possession of, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except for those the failure to own, possess, license
or have the right to use which would not reasonably be expected to result in a
Material Adverse Effect, and the use thereof by the Borrower and the Restricted
Subsidiaries does not, to the knowledge of any Responsible Officer of the
Borrower, infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(f) Schedule 3.05(f) lists completely and correctly as of the Second Restatement
Effective Date all real property owned in fee by the Borrower or the Restricted
Subsidiaries (and the addresses thereof) that are material to their business.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings at law or in equity by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of a Responsible Officer of the Borrower, threatened against or
affecting the Borrower or any of the Restricted Subsidiaries or any business,
property or rights of any such Person (i) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that challenge the enforceability of any Loan
Document.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Restricted Subsidiaries (i) has failed, or is failing, to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the Second Restatement Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

72



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. (a) Each of the Borrower and
the Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures or other agreements or instruments evidencing Indebtedness, or any
other material agreement or instrument to which it is a party or by which it or
any of its properties or assets are or may be bound, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

(b) None of the Borrower or any of the Restricted Subsidiaries is in default
under any agreement or instrument or in violation of any corporate restriction
that, in each case, has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) Neither the Borrower or any of the Restricted Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default would reasonably be expected to
result in a Material Adverse Effect.

(d) As of the Second Restatement Effective Date, certificates of occupancy and
permits are in effect for each Mortgaged Property as currently constructed, and
true and complete copies of such certificates of occupancy have been delivered
to the Collateral Agent as mortgagee with respect to each Mortgaged Property.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of the
Restricted Subsidiaries is required to be registered as an “investment company”
under the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, subject to any applicable extensions without penalty, and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, each of the Borrower
and its ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder.
No ERISA Event has occurred or is

 

73



--------------------------------------------------------------------------------

reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
delivered pursuant thereto (as modified or supplemented by other information so
furnished, and taken as a whole) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.12. Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Loans and the Letters of Credit solely for working capital needs and
other general corporate purposes of the Borrower and its Subsidiaries (which may
include financing of the Second Restatement Transactions) and (b) the Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents (in the case of directors, officers,
employees and agents, applicable solely in their capacity as such for Borrower
or its Subsidiaries) shall not use, the proceeds of any Borrowing or Letter of
Credit in any manner that would result in the violation of any sanctions
administered by the U.S. Department of Treasury’s Office of Foreign Assets
Control, the U.S. Department of State, the European Union, or Her Majesty’s
Treasury (United Kingdom) (collectively, “Sanctions”) by any party hereto.

SECTION 3.13. Margin Regulations. None of the Borrower nor any of the Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock. Neither the proceeds of any Loan nor any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with the provisions of the regulations of the Board, including Regulation U or
Regulation X.

SECTION 3.14. Subsidiaries. Schedule 3.14 sets forth as of the Second
Restatement Effective Date a list of all Restricted Subsidiaries of the Borrower
and the entities that have been designated as Unrestricted Subsidiaries on or
prior to the Second Restatement Effective Date, and the percentage ownership
interest of the Borrower therein. As of the Second Restatement Effective Date,
the shares of capital stock or other ownership interests in Restricted
Subsidiaries so indicated on Schedule 3.14 are fully paid and non-assessable and
are owned by the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Collateral Documents, and statutory or other
non-consensual Liens permitted under Section 6.02).

SECTION 3.15. Collateral Documents. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under, and in the manner
and to the extent

 

74



--------------------------------------------------------------------------------

contemplated by, the Collateral Documents have been duly made or taken or
otherwise provided for in the manner reasonably requested by the Administrative
Agent and are in full force and effect, and the Collateral Documents have
created in favor of the Collateral Agent for the benefit of the Secured Parties
a valid and, together with such filings and other actions, perfected first
priority Lien in the Collateral (to the extent contemplated by the Collateral
Documents), securing the payment of the Secured Obligations, subject to Liens
permitted by Section 6.02.

SECTION 3.16. Labor Matters. As of the Second Restatement Effective Date, there
are no strikes, lockouts or slowdowns against the Borrower or any Restricted
Subsidiary pending or, to the knowledge of a Responsible Officer of the
Borrower, threatened that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The hours worked by and payments
made to employees of the Borrower and the Restricted Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
All material payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against the Borrower or any Restricted Subsidiary,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Borrower
or such Restricted Subsidiary. The consummation of the Second Restatement
Transactions do not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound.

SECTION 3.17. Solvency. Immediately after giving effect to the consummation of
the Second Restatement Transactions, (a) the fair value of the assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise of the Borrower and the Restricted Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the property of the Borrower and
the Restricted Subsidiaries on a consolidated basis is greater than the amount
that is to be required to pay the probable liability of the debts and other
liabilities, subordinated, contingent or otherwise of the Borrower and the
Restricted Subsidiaries on a consolidated basis, as such debts and other
liabilities become absolute and matured; (c) the Borrower and the Restricted
Subsidiaries on a consolidated basis are able to pay the debts and liabilities,
subordinated, contingent or otherwise of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the Restricted Subsidiaries on a
consolidated basis do not have unreasonably small capital with which to conduct
the businesses in which they are engaged as such businesses are now conducted
and are proposed to be conducted following the Second Restatement Effective
Date.

SECTION 3.18. Status as Senior Indebtedness. The Senior Credit Facilities
constitute senior Indebtedness.

SECTION 3.19. Insurance. The Borrower and the Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

 

75



--------------------------------------------------------------------------------

SECTION 3.20. Sanctions. Neither the Borrower nor any Subsidiary, nor, to the
knowledge of the Borrower or such Subsidiary, (x) any director, officer or
employee thereof or (y) any agent thereof that will act in any capacity in
connection with or benefit from this Agreement, in each case, (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) is, or is fifty
percent or more owned or controlled by one or more Persons that are, the subject
of any Sanctions or (iii) is organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (currently, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

SECTION 3.21. PATRIOT Act. The Borrower and each Subsidiary is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act of 2001).

SECTION 3.22. Anti-Corruption. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower or the applicable Subsidiary and in connection with
their activities for the Borrower and its Subsidiaries, their respective
directors, officers, employees and agents, are in compliance with the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder, the UK Bribery Act 2010, or any other applicable
anti-corruption laws of a jurisdiction in which Borrower or its Subsidiaries are
doing business (collectively, “Anti-Corruption Laws”) in all material respects.
The Borrower has implemented and will maintain in effect policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws.

ARTICLE 4

CONDITIONS

SECTION 4.01. [Reserved].

SECTION 4.02. [Reserved].

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties made by or on behalf of the Borrower and
the Restricted Subsidiaries set forth in this Agreement and in the Collateral
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case

 

76



--------------------------------------------------------------------------------

they shall be true and correct in all material respects as of such earlier date
and except that any representation and warranty this is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.04. Conditions Precedent to the Effectiveness of this Agreement. The
obligations of the Lenders to provide Revolving Credit Commitments pursuant to
the amendment and restatement of this Agreement in the form hereof shall not
become effective until the Second Restatement Effective Date.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower will, and will cause each of the Restricted
Subsidiaries to:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. In the
case of the Borrower, furnish to the Administrative Agent for distribution to
each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, together with a customary “management
discussion and analysis” provision;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the

 

77



--------------------------------------------------------------------------------

previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, together with a
customary “management discussion and analysis” provision;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a duly completed Compliance Certificate signed by a Financial Officer
of the Borrower (i) certifying that no Default or Event of Default has occurred
or, if such a Default or Event of Default has occurred, specifying the nature
and extent thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11; (iii) setting forth reasonably detailed
calculations of the Net Leverage Ratio, the Available Basket Amount and the
Available Basket Usage Amount as of the end of such fiscal quarter and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
under Section 6.11 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget.

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(g) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Borrower or the
Senior Credit Facilities, written notice of such rating change;

(h) promptly after the receipt thereof by the Borrower or any Restricted
Subsidiary, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;

 

78



--------------------------------------------------------------------------------

(i) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(j) promptly following any request therefor, subject to compliance with
applicable law and any restrictions imposed by a Governmental Authority, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request (for itself or on behalf of any Lender); and

(k) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) or 5.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of any Unrestricted Subsidiaries that constitute
Significant Subsidiaries from such consolidated financial statements.

Information required to be delivered pursuant to paragraphs (a), (b) or (f) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
delivered to the Administrative Agent in a format which is suitable for posting
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (and the Borrower shall
endeavor to deliver or cause to be delivered to the Administrative Agent a
confirming electronic correspondence providing notice of such availability,
provided that the failure to deliver such confirming electronic correspondence
shall not constitute a default hereunder); provided that the Borrower shall
deliver paper copies of such information to any Lender that requests such
delivery. Information required to be delivered pursuant to this Section may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. Furnish to the Administrative Agent
(for distribution to each Lender) promptly, upon a Responsible Officer of the
Borrower obtaining actual knowledge thereof, written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
whether at law or in equity by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that would
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence or reasonably expected occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $25,000,000; and

(d) any other development that has resulted in, or would reasonably be expected
to result in, a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises and
Intellectual Property material to the conduct of its business, except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit the
Second Restatement Transactions or any merger, consolidation, liquidation or
dissolution permitted under Section 6.05.

SECTION 5.04. Payment of Obligations. Pay and discharge all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such Tax, assessment, charge, levy or
claims (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.

(a) Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted and except
where failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

(b) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

(c) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or the Loan Parties under such
policies directly to the Collateral Agent; cause all such policies to provide
that neither the Borrower, the Administrative Agent, the Collateral Agent nor
any other party shall be a coinsurer thereunder and to contain a “Replacement
Cost Endorsement”, without any deduction for depreciation, and

 

80



--------------------------------------------------------------------------------

such other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; deliver
original or certified copies of all such policies to the Collateral Agent; cause
each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.

(d) If at any time the area in which the Property (as specifically defined in a
Mortgage) is located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and if available in the community in which the Property is
located, obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as the Administrative Agent, the Collateral Agent or the Required Lenders
may from time to time require.

(e) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.

(f) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.05 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.

SECTION 5.06. Books and Records; Inspection Rights; Maintenance of Ratings.
(a) Keep proper books of record and account in accordance with GAAP.

(b) Permit any representatives designated by the Administrative Agent (or, if
any Event of Default has occurred and is continuing, any Lender), upon
reasonable prior notice and subject to reasonable requirements of
confidentiality, including the requirements imposed by any Governmental
Authority or by contract, to visit and inspect its properties, to examine and
make

 

81



--------------------------------------------------------------------------------

extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during normal business hours and as often as reasonably requested,
provided that the exercise of rights under this Section shall not unreasonably
interfere with the business of the Borrower and its Subsidiaries and the
Administrative Agent and the Lenders shall give the Borrower a reasonable
opportunity to participate in any discussions with the Borrower’s accountants.

(c) Use commercially reasonable efforts to (i) cause the Senior Credit
Facilities to be continuously rated by S&P and Moody’s and, at the Borrower’s
election, Fitch, and (ii) maintain a corporate rating from S&P, a corporate
family rating from Moody’s, and, at the Borrower’s election, an issuer default
rating from Fitch, in each case in respect of the Borrower.

SECTION 5.07. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. Use the proceeds of the
Loans and the issuance of Letters of Credit solely for the purposes described in
Section 3.12.

SECTION 5.09. Employee Benefits. Comply with the applicable provisions of ERISA
and the Code, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.10. Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and conduct any remedial action required by Environmental Laws or by
a Governmental Authority; provided, however, that none of the Borrower or any
Restricted Subsidiary shall be required to undertake any remedial action or
incur any compliance cost required by Environmental Laws or by a Governmental
Authority to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and, if applicable, appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and priority of the security interests created or intended to be created by the
Collateral Documents. The Borrower will cause any subsequently acquired or
organized Wholly Owned Subsidiary that is a Domestic Restricted Subsidiary and
is not (or that ceases to be) designated as an Immaterial Subsidiary to become a
Loan Party by executing the Guarantee and Security Agreement and each

 

82



--------------------------------------------------------------------------------

applicable Collateral Document in favor of the Collateral Agent. In addition,
from time to time (other than during a Collateral Suspension Period), the
Borrower will, at its cost and expense, promptly secure the Secured Obligations
by pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Secured Obligations
shall be secured (other than during a Collateral Suspension Period) by
substantially all the assets of the Borrower and its Restricted Subsidiaries
(but, as to real property, shall be secured only by Material Real Property owned
as of, or acquired subsequent to, the Second Restatement Effective Date)). Such
security interests and Liens will be created under the Collateral Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (consistent with the Real Estate Documentation
Requirements) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. The Borrower agrees to provide such evidence as
the Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien. In furtherance of the foregoing,
the Borrower will give prompt notice to the Administrative Agent of the
acquisition by it or any of the Subsidiaries of any Material Real Property.

SECTION 5.12. Designation of Subsidiaries. In the case of the Borrower, at any
time and from time to time in its sole discretion, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a pro forma basis, with the covenant set
forth in Section 6.11 (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (c) no Subsidiary that owns any Equity Interests of any
Restricted Subsidiary, shall be an Unrestricted Subsidiary, (d) (i) the
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower or the applicable Restricted Subsidiary therein at
the date of designation in an amount equal to the net book value (or, in the
case of any guarantee or similar Investment, the fair market value thereof) of
such Investments of the Borrower or such Restricted Subsidiary and (ii) no such
designation shall be effective if the Investment constituted by such designation
shall not then be permitted by Section 6.04, (e) no Subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose
of the Senior Notes, any other Permitted Senior Indebtedness or any Permitted
Subordinated Indebtedness (unless it is concurrently designated as an
Unrestricted Subsidiary for the purpose of such other Indebtedness) and
(f) there shall be no Unrestricted Subsidiary (other than Titan II, Ascension
and HII Risk Management) on the Second Restatement Effective Date. If any Person
becomes a Restricted Subsidiary on any date after the Second Restatement
Effective Date (including by redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary), the Indebtedness of such Person outstanding on such date
will be deemed to have been incurred by such Person on such date for purposes of
Section 6.01, but will not be considered the sale or issuance of Equity
Interests for purposes of Section 6.05.

 

83



--------------------------------------------------------------------------------

SECTION 5.13. Maintenance of Separate Existence. So long as Titan II shall
exist, do all things necessary to cause Titan II to maintain a separate
existence from the Borrower and each other Restricted Subsidiary, including,
without limitation, causing Titan II to (i) maintain proper corporate records
and books of account separate from those of the Borrower and each other
Restricted Subsidiary; (ii) hold appropriate meetings of its board of directors,
keep minutes of such meetings and of meetings of its members and observe all
other necessary organizational formalities (and any successor shall observe
similar procedures in accordance with its governing documents and applicable
law); (iii) at all times hold itself out to the public under its own name as a
legal entity separate and distinct from the Borrower and each other Restricted
Subsidiary; and (iv) refrain from (A) having any assets other than as
contemplated by the Spin-off Transaction Documents, (B) guaranteeing, becoming
obligated for or holding itself or its credit out to be responsible for or
available to satisfy, the debts or obligations of any other Person, or otherwise
having any liabilities except for the guarantees and related liabilities
pursuant to the Titan II Guarantees or liabilities for which Titan II is
indemnified under the Spin-off Transaction Documents, (C) acting with the intent
to hinder, delay or defraud any of its creditors in violation of applicable law,
(D) acquiring any securities or debt instruments of its Affiliates or any other
Person, and (E) making loans or advances, or transferring its assets, to any
Person, except (in the case of clauses (A), (B) and (E) above) for liabilities
permitted under Section 6.08(b) and de minimis assets, liabilities, advances,
loans and transfers related to the maintenance of Titan II’s existence or to the
conduct of the activities of Titan II permitted under Section 6.08(b).

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that
the Borrower will not, nor will it cause or permit any of the Restricted
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Second Restatement Effective Date and, in each
case, set forth in Schedule 6.01, and any Permitted Refinancing thereof;

(b) (i) Indebtedness created hereunder and under the other Loan Documents and
(ii) Indebtedness in respect of the Senior Notes and any Permitted Refinancing
thereof;

(c) intercompany Indebtedness of the Borrower and the Restricted Subsidiaries to
the extent permitted by Section 6.04; provided that Indebtedness of any Loan
Party owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations (as defined in the Guarantee and
Security Agreement) pursuant to a Global Intercompany Note;

 

84



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (including by way of a Permitted Acquisition or Permitted Acquisition
(Majority)), and any Permitted Refinancing thereof; provided that (i) such
Indebtedness is incurred prior to or within 120 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 6.01(e) at any time outstanding shall not exceed
the greater of (A) $100,000,000 and (B) 1.50% of Consolidated Total Assets;

(e) Capital Lease Obligations and any Permitted Refinancing thereof, in an
aggregate principal amount that, when combined with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 6.01(d), shall not
exceed the greater of (i) $100,000,000 and (ii) 1.50% of Consolidated Total
Assets;

(f) Indebtedness under or with respect to self-insurance obligations,
performance bonds, bid bonds, completion guarantees, appeal bonds, customs
bonds, surety bonds, return of money bonds, bankers’ acceptances and similar
obligations and trade-related letters of credit, in each case provided in the
ordinary course of business and not in connection with Indebtedness for borrowed
money, including those incurred to secure health, safety and environmental
obligations (including with respect to workers’ compensation claims or other
types of social security benefits, environmental financial responsibility
requirements and environmental remediation programs or to secure the performance
of statutory obligations and other obligations of a like nature arising from
legal or regulatory requirements), in each case in the ordinary course of
business;

(g) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such Person; provided that upon
the occurrence of Indebtedness with respect to reimbursement obligations
regarding worker’s compensation claims, such obligations are reimbursed in the
ordinary course of business consistent with past practice;

(h) Indebtedness in respect of the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(i) Indebtedness incurred in the ordinary course of business to finance
insurance policy premiums;

(j) Indebtedness in respect of agreements providing for indemnification,
adjustment of purchase price, earn-outs or similar obligations, in each case,
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary of the Borrower;

 

85



--------------------------------------------------------------------------------

(k) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Second Restatement Effective Date and any Permitted Refinancing thereof;
provided that (i) such Indebtedness exists at the time such Persons becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary, (ii) immediately before and
after such Person becomes a Restricted Subsidiary, no Default or Event of
Default shall have occurred and be continuing and (iii) the aggregate principal
amount of Indebtedness permitted by this Section 6.01(k) shall not exceed the
greater of (A) $200,000,000 and (B) 3.00% of Consolidated Total Assets at any
time outstanding;

(l) Indebtedness in respect of those Swap Contracts incurred in the ordinary
course of business and not for speculative purposes and consistent with prudent
business practice;

(m) any Permitted Senior Indebtedness and any Permitted Subordinated
Indebtedness; provided that in each case the Borrower and the Restricted
Subsidiaries shall be in pro forma compliance with the financial covenant set
forth in Section 6.11 after giving effect to such Indebtedness;

(n) endorsements for collection or deposit in the ordinary course of business;

(o) Indebtedness in respect of (i) customer advances received and held in the
ordinary course of business or (ii) take-or-pay obligations contained in supply
arrangements incurred in the ordinary course of business;

(p) Indebtedness incurred on behalf of or representing Guarantees of
Indebtedness of Unrestricted Subsidiaries or joint ventures in an amount not to
exceed the amount of investments permitted under Section 6.04(o);

(q) Guarantees (1) of Indebtedness of the Borrower and its Restricted
Subsidiaries that is permitted under clause (d), (e) or (n) of this Section 6.01
and (2) by the Borrower in respect of a Secured Swap Agreement in an aggregate
principal amount not to exceed $4,600,000 pursuant to a Guaranty dated as of
March 1, 2012 among the Borrower, the municipal issuer party thereto and Wells
Fargo Bank, N.A., as successor by merger to First Union Bank National
Association;

(r) Indebtedness of the Borrower or any Restricted Subsidiary (“Permitted Junior
Secured Debt”) that is secured on a junior basis to the Revolving Credit
Facility, in any amount so long as, giving effect to the incurrence of such
Indebtedness, the Borrower would be in compliance with the covenant set forth in
Section 6.11 (calculated on a pro forma basis as of the last day of the fiscal
quarter ending immediately preceding the date of the incurrence of such
Indebtedness for which the relevant financial information has been delivered to
the Lenders pursuant to Section 5.01(a) or (b), as applicable, giving effect to
the incurrence of such as if it had been made on the first day of the four
consecutive fiscal quarter period ending on the last day of such fiscal quarter
and giving effect to all other appropriate pro forma adjustments, provided that
amounts drawn under the Revolving Credit Facility concurrently with the
incurrence of such Indebtedness shall not be deemed outstanding for purposes of
such

 

86



--------------------------------------------------------------------------------

calculation), provided that such Permitted Junior Secured Debt (i) does not
mature prior to six months after the latest stated maturity date or expiration
date of any Class of Senior Credit Facilities then outstanding that is secured
pari passu with the Revolving Credit Commitments, (ii) has covenants, events of
default and other terms that are customary for similar indebtedness in light of
the then prevailing market conditions and in any event are not materially more
restrictive to the Borrower, when taken as a whole, than the terms of the
Revolving Credit Facility, unless (1) Lenders under the Revolving Credit
Facility also receive the benefit of such more restrictive terms or (2) any such
provisions apply only after the expiration date of the Revolving Credit
Facility, (iii) does not have mandatory prepayment provisions (other than
related to customary asset sale, similar events and change of control offers)
that would result in mandatory prepayment of such Permitted Junior Secured Debt
prior to six months after the latest stated maturity date or expiration date of
any Class then outstanding that is secured pari passu with the Revolving Credit
Commitments, (iv) shall not be secured by a Lien on any asset of the Borrower or
any Guarantor that does not also secure the Revolving Credit Facility, and shall
not be guaranteed by any Person other than the Guarantors, and (v) shall be
subject to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent;

(s) Indebtedness of the Borrower or any Restricted Subsidiary in respect of one
or more series of secured (on a pari passu basis with the Revolving Credit
Facility) term loans or notes that are issued in a public offering, Rule 144A or
other private placement, or a bridge financing in lieu of the foregoing that
otherwise converts into permanent Incremental Equivalent Debt (as defined
below), that are issued or made in lieu of Incremental Facilities pursuant to an
indenture or a note purchase agreement or a credit agreement or otherwise
(the “Incremental Equivalent Debt”); provided that (x) the aggregate principal
amount of all Incremental Equivalent Debt issued pursuant to this clause shall
not, together with all Incremental Facilities, exceed the Available Incremental
Amount, and (y) such notes or loans (i) do not mature prior to the Latest
Maturity Date (provided that any such Incremental Equivalent Debt in the form of
institutional term loan B shall not mature sooner than the later of (x) one year
after the Latest Maturity Date applicable to the Revolving Total Commitments and
(y) the Latest Maturity Date), (ii) have covenants, events of default and other
terms that are customary for similar indebtedness in light of the then
prevailing market conditions and in any event are not materially more
restrictive to the Borrower, when taken as a whole, than the terms of the
Revolving Credit Facility, unless (1) Lenders under the Revolving Credit
Facility also receive the benefit of such more restrictive terms or (2) any such
provisions apply only after the expiration date of the Revolving Credit
Facility, (iii) do not have mandatory prepayment provisions (other than related
to customary asset sale, similar events and change of control offers) that would
result in mandatory prepayment of such Incremental Equivalent Debt prior to the
later of (x) one year after the Latest Maturity Date applicable to the Revolving
Total Commitments and (y) the Latest Maturity Date, (iv) shall not be secured by
a Lien on any asset of the Borrower or any Guarantor that does not also secure
the Revolving Credit Facility, and shall not be guaranteed by any Person other
than the Guarantors, and (v) shall be subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent; and

(t) other Indebtedness of the Borrower or the Restricted Subsidiaries in an
aggregate principal amount at any time outstanding not exceeding the greater of
(A) $300,000,000 and (B) 4.75% of Consolidated Total Assets.

 

87



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the Second Restatement Effective Date and, in each case, set forth
in Schedule 6.02; provided that such Liens shall secure only those obligations
which they secure on the Second Restatement Effective Date and refinancings,
extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
assets of any Person that becomes a Restricted Subsidiary after the Second
Restatement Effective Date prior to the time such Person becomes a Restricted
Subsidiary, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, (ii) such Lien secures only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be, and any Permitted Refinancing
thereof, and (iii) such Lien does not apply to any other property or assets of
the Borrower or any Restricted Subsidiary;

(d) Liens for Taxes not yet due or which are being contested in compliance with
Section 5.04;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s landlords’
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days and payable or which are
being contested in compliance with Section 5.04;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) pledges (in the ordinary course of business and consistent with past
practice) and deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, other obligations of a like nature incurred in the ordinary course
of business, and other obligations permitted by Section 6.01(f), (g) or (h);

 

88



--------------------------------------------------------------------------------

(h) (i) encumbrances on real property that would be shown on a current and
accurate survey and zoning restrictions, easements, rights-of-way, covenants,
restrictions, agreements, reservations, riparian rights, mineral and air rights
and similar encumbrances on real property imposed by law, recorded in the
applicable land records, or arising in the ordinary course of business that do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries and (ii) all matters shown on or referred to in loan
title policies issued to the Collateral Agent and the Lenders;

(i) purchase money security interests in real property, improvements thereto or
assets hereafter acquired (or, in the case of improvements, constructed) by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 120 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Restricted Subsidiary;

(j) judgment Liens securing judgments not constituting an Event of Default under
Article 7 or securing appeal or other surety bonds related to such judgments;

(k) Liens created in favor of the United States of America or any department or
agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, or existing
solely with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or any Restricted Subsidiary of the
Borrower, in each case granted in the ordinary course of business in favor of
the bank or banks which such accounts are maintained;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, and Liens on assets on loan, consignment or lease to the Borrower
or a Restricted Subsidiary in the ordinary course of business, including UCC
financing statements related to such assets;

(n) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent of a
Permitted Acquisition or other Investment otherwise permitted hereunder;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(p) Liens securing (i) Capital Lease Obligations permitted under
Section 6.01(e), (ii) Permitted Junior Secured Debt permitted under
Section 6.01(r), and (iii) Incremental Equivalent Debt permitted under
Section 6.01(s);

(q) Liens on (i) insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 6.01(i) and (ii) deposits made in the
ordinary course of business to secure liabilities for premiums to insurance
carriers;

(r) (i) Liens in the form of licenses, leases or subleases granted or created by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, which licenses, leases or subleases do not interfere, individually or
in the aggregate, in any material respect with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole and (ii) rights of Persons in
possession under recorded or unrecorded leases, licenses, occupancy or
concession agreements and easements entered into with the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(s) Liens attaching to decommissioning trust funds as may be required pursuant
to any requirement of law; and

(t) other Liens in an aggregate amount not to exceed the greater of
(A) $200,000,000 and (B) 3.00% of Consolidated Total Assets at any time
outstanding.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, except:

(a) (i) investments by the Borrower and the Restricted Subsidiaries existing on
the Second Restatement Effective Date in the Equity Interests of their
respective Restricted Subsidiaries and joint ventures and (ii) additional
investments by the Borrower and the Restricted Subsidiaries in the Equity
Interests of the Restricted Subsidiaries, or acquisitions of Majority Acquired
Entities in Permitted Acquisitions (Majority) that will become Restricted
Subsidiaries; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Guarantee and Security Agreement (subject to
the limitations applicable to voting stock of a Foreign Subsidiary referred to
therein) and (B) the aggregate amount of investments made pursuant to this
clause (a) after the Second Restatement Effective Date by Loan Parties in,

 

90



--------------------------------------------------------------------------------

and loans and advances made pursuant to clause (c) below after the Second
Restatement Effective Date by Loan Parties to, Restricted Subsidiaries that are
not Loan Parties (including acquisition of Majority Acquired Entities pursuant
to Permitted Acquisition (Majority)) (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed the greater of (x) $400,000,000 and (y) 6.25% of Consolidated Total
Assets, at any time outstanding;

(b) Permitted Investments;

(c) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced by a global intercompany note pledged to the Collateral Agent for the
ratable benefit of the Secured Parties pursuant to the Guarantee and Security
Agreement, (ii) such loans and advances shall be unsecured, (iii) if owed by a
Loan Party to a Restricted Subsidiary that is not a Loan Party, such loans and
advances shall be subordinated to the Secured Obligations (as defined in the
Guarantee and Security Agreement) pursuant to a Global Intercompany Note and
(iv) the amount of such loans and advances made by Loan Parties to Subsidiaries
that are not Loan Parties pursuant to this clause (c) shall be subject to the
limitation set forth in clause (a) above;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) the Borrower and the Restricted Subsidiaries may make loans and advances in
the ordinary course of business to their respective employees so long as the
aggregate principal amount thereof during any fiscal year (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $10,000,000;

(f) investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business;

(g) the Borrower or any Restricted Subsidiary may acquire all or substantially
all the assets of a Person or division or line of business of such Person, or
not less than 100% of the Equity Interests (other than directors’ qualifying
shares) of a Person (referred to herein as the “Acquired Entity”); provided that
(i) such acquisition was not preceded by an unsolicited tender offer for such
Equity Interests by, or proxy contest initiated by, the Borrower or any
Restricted Subsidiary; (ii) the Acquired Entity shall be in a Permitted
Business; and (iii) at the time of such transaction (A) both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; (B) the Borrower would be in compliance with the covenants set forth
in Section 6.11 as of the most recently completed period of four consecutive
fiscal quarters ending prior to such transaction for which the financial
statements and certificates required by Section 5.01(a) or Section 5.01(b), as
the case may be, and Section 5.01(c) have been delivered or for which comparable
financial statements have been filed with the Securities and

 

91



--------------------------------------------------------------------------------

Exchange Commission, after giving pro forma effect to such transaction and to
any other event occurring after such period as to which pro forma recalculation
is appropriate (including any other transaction described in this
Section 6.04(g) occurring after such period) as if such transaction had occurred
as of the first day of such period; (C) if the total consideration of such
acquisition exceeds $25,000,000, the Borrower shall have delivered a certificate
of a Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent and (D) the Borrower shall comply, and shall cause the
Acquired Entity to comply, with the applicable provisions of Section 5.11 and
the Collateral Documents (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.04(g) being referred to herein as a “Permitted
Acquisition”);

(h) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 6.05(b);

(i) Investments by the Borrower or any Restricted Subsidiary constituting
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

(j) Investments resulting from the disposition of interests in the shipyard in
Avondale, Louisiana or the facilities in Waggaman, Louisiana;

(k) Guarantees constituting Indebtedness permitted by Section 6.01(b);

(l) Investments by the Borrower in Swap Contracts permitted under
Section 6.01(l);

(m) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, investments in an aggregate amount not to exceed the
Available Basket Amount on the date of such investment (which amount shall, upon
such application, increase dollar-for-dollar the Available Basket Usage Amount);

(n) Investments constituting the guarantee of performance under a contract
(other than Indebtedness) in the ordinary course of business;

(o) investments, loans and advances by the Borrower and the Restricted
Subsidiaries in Unrestricted Subsidiaries or joint ventures so long as the
aggregate amount invested, loaned or advanced pursuant to this Section 6.04(o)
(determined without regard to any write-downs or write-offs of such investments,
loans and advances), in each case net of cash returned to the Borrower or a
Restricted Subsidiary in respect of such Investments, does not exceed, in the
aggregate, the greater of (x) $150,000,000 and (y) 2.25% of Consolidated Total
Assets;

(p) in addition to investments permitted by paragraphs (a) through (o) above,
additional investments, loans and advances by the Borrower and the Restricted
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this Section 6.04(p) (determined without regard to any write-downs
or write-offs of such investments, loans and advances), in each case net of cash
returned to the Borrower or a Restricted Subsidiary in respect of such
Investments, does not exceed the greater of (A) $150,000,000 and (B) 2.25% of
Consolidated Total Assets in the aggregate; and

 

92



--------------------------------------------------------------------------------

(q) in addition to investments permitted by paragraphs (a) through (p) above,
additional investments, loans and advances by the Borrower and the Restricted
Subsidiaries so long as (x) no Event of Default shall have occurred and be
continuing or would result therefrom, and (y) at the time any such investment,
loan or advance is made, the Net Leverage Ratio is not in excess of 2.50:1
(calculated on a pro forma basis as of the last day of the fiscal quarter ending
immediately preceding the date of the making of such investment, loan or advance
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 5.01(a) or (b), as applicable, giving effect to such
investment, loan or advance as if it had been made on the first day of the four
consecutive fiscal quarter period ending on the last day of such fiscal quarter,
and giving effect to all other appropriate pro forma adjustments).

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Restricted Subsidiary, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of any other Person or division or line
of business of such Person, except that (i) the Borrower and any Restricted
Subsidiary may purchase and sell inventory in the ordinary course of business
and (ii) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing (1) any Wholly
Owned Restricted Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (2) any Wholly Owned Restricted
Subsidiary may merge into or consolidate with any other Wholly Owned Restricted
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Restricted Subsidiary (provided that if any party to any such transaction is a
Loan Party, the surviving entity of such transaction shall be a Loan Party),
(3) any Restricted Subsidiary may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Restricted
Subsidiary (which such recipient Restricted Subsidiary shall be a Loan Party if
the disposing Restricted Subsidiary is a Loan Party), (4) any Restricted
Subsidiary may liquidate (other than in connection with a merger or a
consolidation which shall be governed by the other clauses of this
Section 6.05(a)) and distribute its assets ratably to its shareholders if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, and (5) the Borrower and the Restricted Subsidiaries may make Permitted
Acquisitions and Permitted Acquisitions (Majority), including by means of
mergers or consolidations.

(b) Make any Asset Sale otherwise permitted under paragraph (a) above unless
(i) such Asset Sale is for consideration at least 75% of which consists of cash
(provided that any Designated Non-Cash Consideration received in respect of such
Asset Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (b) that is
at that time outstanding, not in excess of $75,000,000, shall be deemed to be
cash) and (ii) such consideration is at least equal to the fair market value of
the assets being sold, transferred, leased or disposed of.

 

93



--------------------------------------------------------------------------------

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so; provided, however,
that:

(i) any Restricted Subsidiary may declare and pay dividends or make other
distributions ratably to its equity holders;

(ii) the Borrower may make Restricted Payments so long as (A) no Event of
Default shall have occurred and be continuing or would result therefrom, (B) the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such Restricted Payment, with the financial
covenant set forth in Section 6.11 and (C) each such Restricted Payment pursuant
to this clause (ii) does not exceed the Available Basket Amount on the date of
such Restricted Payment (which amount shall, upon such application, increase
dollar-for-dollar the Available Basket Usage Amount);

(iii) the Borrower and each Subsidiary of the Borrower may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

(iv) the Borrower and each Subsidiary of the Borrower may make Restricted
Payments for the cashless exercise of options and warrants in respect of Equity
Interests that represent a portion of the exercise price of such options;

(v) so long as no Event of Default shall have occurred or be continuing or
result therefrom, the Borrower and each Subsidiary of the Borrower may declare
and make regular dividend payments or other distributions, or other Restricted
Payments, in an aggregate amount not to exceed $300,000,000;

(vi) the Borrower may make Restricted Payments in connection with the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Borrower held by any current or former director, officer,
member of management, employee or consultant of the Borrower or any of its
Subsidiaries (or the estate, heirs, family members, spouse or former spouse of
any of the foregoing) in each case in connection with the resignation,
termination, death or disability of any such directors, officers, members of
management, employee or consultant; provided that the aggregate amount of
Restricted Payments made under this clause (vi) does not exceed in any fiscal
year $15,000,000 (commencing with the fiscal year ending December 31, 2015);
provided further that the aggregate amount permitted to be paid pursuant to this
clause (ix) in respect of any fiscal year commencing with the fiscal year ending
on December 31, 2016 shall be increased by an amount equal to the aggregate
unused amount of payments permitted pursuant to this clause (vi) in all
preceding fiscal years; and

(vii) the Borrower may make Restricted Payments so long as (A) no Event of
Default shall have occurred and be continuing or would result therefrom, and
(B) at the time any such Restricted Payment is made, the Net Leverage Ratio is
not in excess of 2.50:1 (calculated on a pro forma basis as of the last day of
the fiscal quarter ending immediately preceding the date of the making of such
Restricted Payment for which the relevant financial information has been
delivered to the Lenders pursuant to Section 5.01(a) or (b), as applicable,
giving effect to such Restricted Payment as if it had been made on the first day
of the four consecutive fiscal quarter period ending on the last day of such
fiscal quarter, and giving effect to all other appropriate pro forma
adjustments).

 

94



--------------------------------------------------------------------------------

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Borrower
or any Restricted Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets, or (ii) the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document or Spin-off
Transaction Document, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (C) the foregoing shall not apply to (x) any
agreement in effect on the Second Restatement Effective Date and set forth on
Schedule 6.06 (including (1) in the case of any such agreement evidencing
Indebtedness, any Permitted Refinancing and (2) in the case of any other such
agreement, any amendment or renewal thereof that is not prohibited by any Loan
Documents so long as such agreement, as so amended or renewed is no more
restrictive with respect to such limitation than such agreement prior to giving
effect to such amendment or renewal thereof) or (y) at the time any Person first
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (E) clause (i) of the foregoing shall not
apply to (x) customary provisions in leases and other contracts restricting the
assignment thereof and (y) encumbrances or restrictions that are customary
provisions in asset sale agreements, stock sale agreements, sale leaseback
agreements or other similar arrangements with respect to the disposition or
distribution of assets or property subject to such agreements, and (F) the
foregoing shall not apply to customary provisions in joint venture agreements,
in each case applicable solely to such joint venture entered into in the
ordinary course of business.

 

95



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among the Restricted Companies, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, other than:

(i) transactions at prices and on terms and conditions not materially less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties,

(ii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Borrower and the
Restricted Subsidiaries in the ordinary course of business and the payment of
fees and indemnities to directors, officers, consultants and employees of the
Borrower and the Restricted Subsidiaries in the ordinary course of business,

(iii) transactions pursuant to permitted agreements in existence on the Second
Restatement Effective Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect,

(iv) any employment agreement or employee benefit plan entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business or consistent with past practice and payments pursuant thereto,

(v) transactions otherwise permitted under Section 6.04 and Section 6.06,

(vi) any transaction or series of related transactions with an aggregate value
or payment (and, if applicable, annual value or payment) of less than
$1,000,000;

(vii) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business,
and

(viii) the Second Restatement Transactions.

SECTION 6.08. Business of Borrower and Restricted Subsidiaries and Titan II.
(a) Engage at any time in any business other than the Permitted Business.

(b) Permit or cause Titan II to engage at any time in any business or have any
assets or liabilities, other than (i) its liabilities as a guarantor under the
Titan II Guarantees or liabilities for which Titan II is indemnified under the
Spin-off Transaction Documents, (ii) liabilities reasonably incurred in
connection with the maintenance of Titan II’s corporate existence or arising
from the Spin-off Transaction Documents, and (iii) indemnities from the Borrower
in support of the foregoing. For the avoidance of doubt, it is understood and
agreed that in no event shall Titan II be merged into or consolidated with the
Borrower or any other Subsidiary, other than an Unrestricted Subsidiary formed
solely for the purpose of such merger that does not have any assets or
operations (other than assets or operations incidental to its formation);
provided that after such merger such surviving Unrestricted Subsidiary shall be
deemed to be “Titan II” thereafter for purposes of this Agreement (including
without limitation, Section 5.13).

SECTION 6.09. Certain Other Indebtedness. (a) Permit any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement

 

96



--------------------------------------------------------------------------------

pursuant to which any Permitted Subordinated Indebtedness is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would materially impair the value of the interest or rights of any Loan
Party thereunder or would materially impair the rights or interests of the Agent
or any Lender, other than any termination thereof in connection with the payment
in full of all obligations thereunder in accordance with the terms of this
Agreement (including, without limitation, Section 6.09(b) hereof) (it being
understood and agreed, that if such Permitted Subordinated Indebtedness, when
originally incurred or at the time of such waiver, supplement, modification,
amendment, termination or release, would be permitted to be incurred having
terms and conditions that give effect to such waiver, supplement, modification,
amendment, termination or release, then such waiver, supplement, modification,
amendment, termination or release shall not be deemed to materially impair the
value of the interest or rights of any Loan Party thereunder or to materially
impair the rights or interests of the Agent or any Lender).

(b) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled interest shall be permitted) any Permitted Subordinated
Indebtedness or make any payment in violation of any subordination terms of any
Permitted Subordinated Indebtedness (collectively, “Restricted Prepayments”),
except:

(i) the refinancing thereof with net cash proceeds of any issuance of Qualified
Capital Stock or other Permitted Subordinated Indebtedness;

(ii) the conversion of any Permitted Subordinated Indebtedness to Qualified
Capital Stock;

(iii) so long as (A) no Event of Default shall have occurred and be continuing
or would result therefrom and (B) the Borrower and its Restricted Subsidiaries
shall be in compliance, on a pro forma basis after giving effect to such
Restricted Prepayment, with the financial covenant set forth in Section 6.11,
Restricted Prepayments in an amount not to exceed the Available Basket Amount on
the date of such Restricted Prepayment (which amount shall, upon such
application, increase dollar-for-dollar the Available Basket Usage Amount);

(iv) additional Restricted Prepayments so long as (A) no Event of Default shall
have occurred and be continuing or would result therefrom, and (B) at the time
any such Restricted Prepayment is made, the Net Leverage Ratio is not in excess
of 2.50:1 (calculated on a pro forma basis as of the last day of the fiscal
quarter ending immediately preceding the date of the making of such Restricted
Prepayment for which the relevant financial information has been delivered to
the Lenders pursuant to Section 5.01(a) or (b), as applicable, giving effect to
such Restricted Prepayment as if it had been made on the first day of the four
consecutive fiscal quarter period ending on the last day of such fiscal quarter,
and giving effect to all other appropriate pro forma adjustments); and

(v) in addition to Restricted Prepayments permitted by paragraphs (i) through
(iv) above, additional Restricted Prepayments in an aggregate amount not to
exceed $100,000,000 during the term of this Agreement; provided that at the time
of any such prepayment, no Default or Event of Default shall have occurred and
be continuing or would result therefrom.

 

97



--------------------------------------------------------------------------------

SECTION 6.10. [Reserved].

SECTION 6.11. Maximum Net Leverage Ratio. Permit the Net Leverage Ratio as of
the last day of any period set forth below to be greater than the ratio set
forth opposite such period below:

 

Period    Ratio Quarter ending September 30, 2015    4.25:1 Quarter ending
December 31, 2015    4.25:1 Quarter ending March 31, 2016    4.25:1 Quarter
ending June 30, 2016    4.25:1 Quarter ending September 30, 2016    4.25:1
Quarter ending December 31, 2016    4.00:1 Quarter ending March 31, 2017   
4.00:1 Quarter ending June 30, 2017    4.00:1 Quarter ending September 30, 2017
   4.00:1 Quarter ending December 31, 2017    4.00:1 Quarter ending March 31,
2018    4.00:1 Quarter ending June 30, 2018    4.00:1 Quarter ending
September 30, 2018    4.00:1 Quarter ending December 31, 2018 and thereafter   
3.75:1

SECTION 6.12. Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or LC Disbursement
or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement or any other Loan Document
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five days;

 

98



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any other Loan Document, the borrowings or issuances of Letters of Credit
hereunder or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made, deemed made or furnished;

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in (i) Sections 2.05(k)(ii),
5.02(a), 5.03 (with respect to the Borrower’s existence), 5.08, 5.12 or in
Article 6 (other than Section 6.11) or (ii) Section 6.11; provided that an Event
of Default under Section 6.11 shall not constitute an Event of Default for
purposes of any Senior Credit Facility other than a Senior Credit Facility
(Financial Covenant), unless and until the Revolving Credit Lenders (and any
other Lenders under Senior Credit Facilities (Financial Covenant)) have actually
terminated the applicable Commitments and/or declared all outstanding
obligations under the relevant Senior Credit Facility to be immediately due and
payable in accordance with this Agreement;

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or in any Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to pay any principal or
interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable;

(g) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (and the lapse of any applicable grace periods in respect thereof);
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary case or other proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its property or assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or other similar law now or hereafter in
effect or seeking (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

99



--------------------------------------------------------------------------------

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) become unable, admit in writing its
inability or fail generally to pay its debts as they become due, (v) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (vi) make a general assignment for the benefit of creditors or
(vii) take any action for the purpose of effecting any of the foregoing;

(j) one or more judgments for (x) the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company and
does not dispute coverage) or (y) injunctive relief which would reasonably be
expected to result in a Material Adverse Effect shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall, in each case, remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, by reason of a pending
appeal or otherwise, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, has resulted in a Material Adverse Effect;

(l) any Guarantee under the Guarantee and Security Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Security Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(m) any security interest purported to be created by any Collateral Document in
any material portion of the Collateral shall cease to be, or shall be asserted
by the Borrower or any other Loan Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Collateral Document) security interest in the securities, assets or properties
covered thereby;

(n) any Permitted Subordinated Indebtedness of the Borrower and its Restricted
Subsidiaries constituting Material Indebtedness shall cease (or any Loan Party
or an Affiliate of any Loan Party shall so assert), for any reason, to be
validly subordinated to the Obligations as provided in the agreements evidencing
such Indebtedness; or

(o) a Change in Control shall occur;

 

100



--------------------------------------------------------------------------------

then, and (x) in every such event (other than an event described in clause
(d)(ii) of this Article or an event with respect to the Borrower described in
clause (h) or (i) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or in the case of terminating the Revolving Credit
Commitments pursuant to clause (i) below, the Required Revolving Credit
Lenders), shall, and (y) in every such event described in clause (d)(ii) of this
Article, and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the holders of a majority of the
Loans and Commitments under the Senior Credit Facilities (Financial Covenant)
(or if the conditions of the proviso to such clause have been satisfied, the
Required Lenders), shall, in each case by notice to the Borrower, take any or
all of the following actions, as applicable, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (iii) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable law; provided that in case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Nothing in this Agreement shall constitute a
waiver of any rights or remedies the Lenders may otherwise have, including
setoff rights.

ARTICLE 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article 8,
the Administrative Agent and the Collateral Agent are referred to collectively
as the “Agents”) as its agent and authorizes the Agents to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and
(ii) negotiate, enforce or the settle any claim, action or proceeding affecting
the Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

 

101



--------------------------------------------------------------------------------

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents,
neither Agent shall not have any duty to disclose, and nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
its Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent and
to confirm the occurrence of the Second Restatement Effective Date in accordance
with the Second Restatement Agreement and Section 4.04.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may

 

102



--------------------------------------------------------------------------------

perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Senior
Credit Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor (such successor to be approved by the
Borrower, such approval not to be unreasonably withheld or delayed; provided,
however, if an Event of Default shall exist at such time, no approval of the
Borrower shall be required). If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If no successor Agent has been appointed pursuant to the immediately
preceding sentence by the 30th day after the date such notice of resignation was
given by such Agent, such Agent’s resignation shall become effective and the
Required Lenders shall thereafter perform all the duties of such Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders appoint a successor Administrative Agent and/or Collateral Agent, as the
case may be. Any such resignation by such Agent hereunder shall also constitute,
to the extent applicable, its resignation as an Issuing Bank, in which case such
resigning Agent (x) shall not be required to issue any further Letters of Credit
hereunder and (y) shall maintain all of its rights, duties and obligations as
Issuing Bank with respect to any Letters of Credit issued by it prior to the
date of such resignation. If the Person serving as Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Agent and appoint a successor (such successor
to be approved by the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, if an Event of Default shall exist at such time, no
approval of the Borrower shall be required). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders), then such removal shall nonetheless become effective in
accordance with such notice on such date. Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and, if applicable, as an Issuing Bank (and shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit), and the retiring Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

 

103



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

It is agreed that the Syndication Agents, Documentation Agents, Lead Arrangers
and Joint Bookrunners shall, in their capacities as such, have no duties or
responsibilities under this Agreement or liability in connection with this
Agreement. None of the Syndication Agents, Documentation Agents, Lead Arrangers
and Joint Bookrunners, in their capacities as such, has or is deemed to have any
fiduciary relationship with any Lender.

ARTICLE 9

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Huntington Ingalls Industries, Inc., 4101
Washington Avenue, Newport News, Virginia 23607, Attention of D. R. Wyatt
(Telecopy No. (757) 688-6449);

(ii) if to the Administrative Agent to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, 3/Ops2, Newark, Delaware 19713, Attention of Emily Cousineau
(Telecopy No. (302) 634-8612), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention of Robert Kellas (E-mail:
Robert.Kellas@jpmorgan.com);

(iii) if to JPMCB (x) for Standby Letters of Credit other than Direct Pay
Letters of Credit and Commercial Letters of Credit, to JPMorgan Chase Bank,
N.A., 10420 Highland Manor Drive, Tampa, Florida 33610 and (y) for Direct Pay
Letters of Credit, to JPMorgan Chase Bank, N.A., Global Trade – Banking
Operations, 131 South Dearborn Street, 5th Floor, Chicago, Illinois 60603-5506
(E-mail: DPLOC.STBY.Issuance@jpmchase.com); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

104



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Each Lender is responsible for providing prompt notice to the Administrative
Agent of any changes to the information set forth in its Administrative
Questionnaire.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document (other than any LC
Continuing Agreement) nor any provision hereof or thereof may be waived, amended
or modified except (i) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by the Borrower and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders and (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
any LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of

 

105



--------------------------------------------------------------------------------

each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or any LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.19(b), 2.19(c) or any other provision of the Loan
Documents in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each affected Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders”,
“Required Revolving Credit Lenders”, or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender that would be counted in such
definition or provision, (vi) release any Guarantor (other than in connection
with the sale of such Guarantor in a transaction permitted by Section 6.05)
without the written consent of each Lender, (vii) release all or substantially
all of the Collateral without the written consent of each Lender, (viii) change
any of the provisions in Section 9.04(b) in such a way that imposes greater
restrictions on a Lender’s ability to assign all or a portion of its rights and
obligations under this Agreement without the written consent of each Lender
adversely affected thereby, (ix) change any of the provisions of Section 15
(Application of Proceeds) of the Guarantee and Security Agreement without the
consent of each Lender, (x) amend, modify, supplement or waive any condition
precedent to any Revolving Loan set forth in Section 4.03, or any component
definition thereof, without the written consent of the Required Revolving Credit
Lenders or (xi) change Section 6.11 or any component definition thereof without
the written consent of the holders of a majority of the Loans and Commitments
under the Senior Credit Facilities (Financial Covenant); provided further that
any such agreement described in the foregoing clauses (v), (x) or (xi) shall
require the consent of only such Lenders as are specified therein, and not of
Required Lenders; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 9.02(c) being
referred to as a “Non-Consenting Lender”), then, at the Borrower’s request, any
assignee identified by the Borrower (with the consent of such assignee) that is
a Lender, an Affiliate of a Lender, an Approved Fund or otherwise reasonably
acceptable to the Administrative Agent (and that is not a Non-Consenting Lender)
shall have the right, after consultation of the Borrower with the Administrative
Agent (and with the consent of the Administrative Agent to the extent such
assignment would require its consent under Section 9.04(b)(i)), to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall,
upon the Borrower’s request, sell and assign to such assignee, at no expense to
such Non-Consenting Lender (including with respect to any processing and
recordation fees that may be applicable pursuant to Section 9.04(b)(ii)), all of
its interests, rights and obligations with respect to the Class of Loans or
Commitments that is the subject of such Proposed Change,

 

106



--------------------------------------------------------------------------------

for an amount equal to the principal balance of all Loans (and funded
participations in unreimbursed LC Disbursements) held by such Non-Consenting
Lender and all accrued interest, accrued fees and other amounts with respect
thereto through the date of sale (including amounts under Sections 2.16, 2.17
and 2.18), such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption in accordance with Section 9.04(b) (which Assignment
and Assumption need not be signed by such Non-Consenting Lender).

(d) Notwithstanding anything to the contrary herein the Administrative Agent
may, upon prior notice to the Lenders, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency, in each case and
the same is not objected to in writing by the Required Lenders within five
Business Days following the receipt of notice thereof.

(e) Notwithstanding anything to the contrary herein, at any time and from time
to time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may (1) with the consent of each directly and adversely affected
Lender under the Revolving Credit Facility (or other applicable Class), but
without the consent of any other Lender or the Required Lenders, to extend the
final expiration date of such Lender’s Revolving Credit Commitment (or
Commitment in respect of such other Class) and to provide for different interest
rates and fees and voluntary prepayments for the Lender providing such extended
Revolving Credit Commitment (or such extended other Commitment), (2) with the
consent of each directly and adversely affected Lender under any Class, but
without the consent of any other Lender or Required Lenders, to extend the
maturity date for such Class and to provide for different interest rates and
fees and voluntary prepayments for the Lender providing such extended maturity
date (in each case of clauses (1) and (2), so long as an offer to extend the
final expiration or maturity date of the applicable Class is made to all
applicable Lenders participating in such Class on a pro rata basis pursuant to
procedures reasonably satisfactory to the Administrative Agent; provided that no
Lender shall be required to participate) and (3) with the consent of each
directly and adversely affected Lender under any Class (but no other Lender) to
provide for a “re-pricing” amendment which reduces the interest rate accruing in
respect of the Loans of such Class held by such Lenders. In connection with any
such extension or amendment, the Borrower and each accepting Lender shall
execute and deliver to the Administrative Agent such agreements and other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance and the terms and conditions thereof (which agreements and other
documentation shall constitute a “Loan Document”), and this Agreement and the
other Loan Documents shall be amended in a writing (which may be executed and
delivered by the Borrower and the Administrative Agent and shall be effective
only with respect to the applicable Loans and Commitments of Lenders that shall
have accepted the relevant extension or amendment) to the extent necessary or
appropriate, in the judgment of the Administrative Agent and the Borrower, to
reflect the existence of, and to give effect to the terms and conditions of, the
applicable extension or amendment (including the addition of such modified Loans
and/or Commitments as a separate “Class” hereunder).

 

107



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates and the Lead Arrangers, the Collateral Agent, and each
Issuing Bank, including the reasonable fees, charges and disbursements of Davis
Polk & Wardwell LLP and any other special or local counsel for the
Administrative Agent as may have been retained by the Administrative Agent after
consultation with the Borrower, in connection with the arrangement and
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination and the reasonable fees, disbursements and the charges for no more
than one counsel in each jurisdiction where Collateral is located) or any
amendments, modifications or waivers of the provisions hereof (in each case
whether or not the Second Restatement Transactions are consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights under or
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Lead Arrangers, each Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
arrangement and the syndication of the credit facilities provided for herein,
the execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Second Restatement Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release or threatened release of Hazardous Materials at,
under, on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by the Borrower or any Affiliate thereof; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent

 

108



--------------------------------------------------------------------------------

jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Affiliates, officers,
directors or employees. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages from any non-Tax
claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or an Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent, or the applicable Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the applicable Issuing Bank in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the aggregate Revolving Total Exposure, outstanding Term
Loans and unused Commitments at the time (in each case, determined as if no
Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall have liability for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with or as a result of this Agreement or any agreement or instrument
contemplated hereby, the Second Restatement Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof (other than in respect of such damages
incurred or paid by an Indemnitee to a third party).

(e) All amounts due under this Section shall be payable promptly/not later than
10 days after written demand therefor, together with reasonable detail and
supporting documentation.

(f) The provisions of this Section 9.03 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank.

SECTION 9.04. Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(but only to the

 

109



--------------------------------------------------------------------------------

extent expressly provided for in paragraph (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) any Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee

 

110



--------------------------------------------------------------------------------

designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and

(E) no assignment shall be permitted to (x) the Borrower or any of its
Subsidiaries or Affiliates without the approval of the Required Lenders or (y) a
natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
each Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, any Issuing Bank and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(v) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent and, if required, the
Borrower shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment

 

111



--------------------------------------------------------------------------------

required to be made by it pursuant to Section 2.04(c), 2.05(d), 2.05(e),
2.06(b), 2.19(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and the LC Disbursements owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. A Participant shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.16, 2.17 and 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(f) (it being understood that the documentation required under
Section 2.18(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.20 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.16 or 2.18, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.20(b) with respect to any
Participant. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States on which it enters the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant register to any Person

 

112



--------------------------------------------------------------------------------

(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. All covenants, agreements, representations and warranties made by the
Borrower and the Loan Parties herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Loan Documents and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or LC Disbursement
or any fee or any other amount payable under this Agreement or any Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18 and 9.03 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of any of the Loans, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

 

113



--------------------------------------------------------------------------------

contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.04, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Borrower and when the Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, PDF or
other electronic format shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower, any
other Loan Party or any other Domestic Subsidiary that is a Restricted
Subsidiary against any of and all the obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the Loan Documents (except, as to any other Loan
Document, as expressly set forth therein) shall be construed in accordance with
and governed by the law of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

114



--------------------------------------------------------------------------------

Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, each
Issuing Bank and the Lenders (each, a “Recipient”) acknowledges that the
Borrower considers the Information (as defined below) to include confidential,
sensitive or proprietary information and agrees to maintain the confidentiality
of the Information, except that Information may be disclosed (i) to such
Recipient’s and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (collectively, such
Recipient’s “Representatives”) (provided that such Representatives shall be
informed by such Recipient of the confidential nature of such information prior
to the disclosure and shall be directed to treat such information in accordance
with the terms hereof, and each Recipient hereby agrees to be, and shall be,
responsible for any breach of the confidentiality provisions of this
Section 9.12 by its Representatives), (ii) to the extent requested in any legal,
judicial, administrative proceeding or other compulsory process (including for
purposes of establishing a “due diligence” defense in

 

115



--------------------------------------------------------------------------------

connection with such proceeding or process) or as required by applicable law or
regulations, or upon the request or demand of any regulatory authority having
jurisdiction over such Recipient or its affiliates (provided that, to the extent
not prohibited by law or legal process, the disclosing Recipient will notify the
Borrower as soon as practical in the event of any such disclosure pursuant to
this clause (ii) (other than any disclosure made in the course of any
examination conducted by a bank regulatory authority or by any self-regulatory
authorities, such as the National Association of Insurance Commissioners)),
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder,
(v) subject to a Confidentiality Agreement executed (including in the form of a
binding electronic “click-through” agreement) in favor of the Borrower, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) designated by the Loan
Parties to any swap or derivative transaction relating to the Borrower and its
obligations, (vi) with the written consent of the Borrower acting through a
Financial Officer or (vii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower, its Subsidiaries or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS (AND IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE (A) ABOVE).

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW(AND IN ACCORDANCE WITH THE PROVISIONS
OF CLAUSE (A) ABOVE).

(d) The Administrative Agent shall, upon the written request of the Borrower
(and in any case no more frequently than once every thirty days) provide to the
Borrower a list of financial institutions or other entities that have accessed
private-side Information on the IntraLinks site established in connection with
the Senior Credit Facilities (it being understood and agreed that each such
Person shall have executed (including by “click-through”) a Confidentiality
Agreement).

 

116



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

117



--------------------------------------------------------------------------------

SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.16. Collateral Release and Recapture. (a) At such time as the Borrower
has achieved the Collateral Suspension Ratings Level and so long as no Event of
Default shall have occurred and be continuing, the Borrower shall have the right
by written notice to the Administrative Agent to require that the Collateral be
released from any security interest created by the Loan Documents. On any such
date (the “Collateral Suspension Date”), all rights to the Collateral shall
transfer and revert to the relevant Loan Parties and all Liens and security
interests created by the Loan Documents shall automatically terminate (it being
understood and agreed that any other Indebtedness for borrowed money secured by
the Collateral and permitted to be incurred hereunder (other than
Section 6.01(d), (e), (f), (g) or (h)) shall also contain similar collateral
suspension provisions, and no Collateral Suspension Period shall occur if such
other secured Indebtedness remains outstanding on such a secured basis, and
during the continuation of a Collateral Suspension Period, no such Indebtedness
for borrowed money may be incurred except on an unsecured basis). On any such
Collateral Suspension Date, the Borrower and each other Loan Party shall be
authorized and the Collateral Agent hereby authorizes the Borrower and each
other Loan Party, to prepare and record UCC termination statements, PTO
termination of assignment filings, or other analogous documents and filings with
respect to any financing statements or collateral assignments recorded by the
Collateral Agent under the Collateral Documents. At the request and sole expense
of the Borrower following the Collateral Suspension Date, the Collateral Agent
shall deliver to the Borrower any Collateral (including certificates
representing the Pledged Stock (as defined in the Guarantee and Security
Agreement)) held by the Collateral Agent pursuant to the Collateral Documents,
and execute and deliver to the Borrower such documents as the Borrower shall
reasonably request to evidence such termination, including without limitation,
original executed releases of the Mortgages in recordable form.

(b) If on any subsequent date the Borrower fails to satisfy the Collateral
Suspension Ratings Level (such subsequent date, the “Collateral Reversion
Date”), any Collateral that was released from Liens securing the Secured
Obligations, as well as any Collateral acquired since the Collateral Suspension
Date, will be restored and pledged to secure the Secured Obligations in
accordance with the Collateral Documents and Section 5.11. The period of time
between the Collateral Suspension Date and the Collateral Reversion Date is
referred to herein as the “Collateral Suspension Period.”

SECTION 9.17. Collateral and Guaranty Release. Each Lender irrevocably
authorizes the Agents:

(a) to release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the

 

118



--------------------------------------------------------------------------------

Commitments and payment in full of all Obligations (other than contingent
indemnification obligations not yet due and payable) and the expiration or
termination of all Letters of Credit, (ii) that is disposed of or to be disposed
of to a Person other than a Loan Party as part of or in connection with any sale
or other transfer permitted hereunder or under any other Loan Document, or
(iii) subject to Section 9.02, if approved, authorized or ratified in writing by
the Required Lenders;

(b) to release any Guarantor from its obligations under the Guarantee and
Security Agreement if such Person (x) ceases to be a Wholly Owned Domestic
Restricted Subsidiary as a result of a transaction permitted hereunder or (y) is
validly designated as an Immaterial Subsidiary; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(i) and
(p)(i).

In each case as specified in this Section 9.17, the Administrative Agent and
Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guarantee and Security Agreement, in each case in accordance with the terms
of the Loan Documents and this Section 9.17. In each case as specified in this
Section 9.17, the Administrative Agent and Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment, security interest and Lien granted
under the Collateral Documents, and, if applicable, return any possessory
collateral or to release such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.17. In each case as specified in this Section 9.17, the Administrative
Agent and Collateral Agent hereby authorize the applicable Loan Parties to
prepare and record UCC termination statements, PTO termination of assignment
filings, or other analogous documents and filings with respect to any financing
statements or collateral assignments recorded by the Collateral Agent under the
Collateral Documents.

SECTION 9.18. Security Clearance. The Lenders, the Agents and the Issuing Banks
acknowledge that the Loan Parties and their Subsidiaries perform classified
contracts funded by or for the benefit of the United States Federal government
and, accordingly, neither the Loan Parties nor their Subsidiaries will release,
disclose or otherwise make available to any Lender, any Agent or any Issuing
Bank any classified information or nuclear material in violation of any
requirement of law, including laws restricting release of such information or
material to any parties not in possession of a valid security clearance and
authorized by the appropriate agency of the United States Federal government to
receive such information or material. The Lenders, the Agents and the Issuing
Banks acknowledge that in connection with any exercise of a right or remedy the
United States Federal government may remove classified information or
government-issued property prior to any remedial action which would give the
Lenders, the

 

119



--------------------------------------------------------------------------------

Agents or the Issuing Banks access to or control over such classified
information or government-issued property. The Lenders, the Agents and the
Issuing Banks acknowledge that any exercise of rights or remedies under the Loan
Documents or applicable laws may be subject to the federal National Industrial
Security Program Operating Manual (“NISPOM”), including, without limitation, the
rules governing Foreign Ownership Control or Influence (as defined therein).
Notwithstanding any notice requirements or other obligations of the Loan Parties
under this Agreement, none of the Loan Parties or their Subsidiaries shall be
required to furnish any classified or other confidential information to the
extent that furnishing such information would not be permitted under applicable
requirements of law (including, without limitation, the National Industrial
Security Program established by Executive Order 12829 for the protection of
information classified under, inter alia, the Atomic Energy Act of 1954 and the
procedures set forth in NISPOM and the Department of Energy security
regulations, including, without limitation, the foreign ownership, control or
influence regulations under 48 CFR 904.70003, et seq.). Nothing in this
Section 9.18 shall relieve the Loan Parties and their Subsidiaries of the
obligation pursuant to Section 5.02 to furnish to the Administrative Agent
written notice of any actual knowledge of the Borrower of any development in
connection with any classified contract that may have a material adverse effect
on the value of such contract to a Loan Party or Subsidiary, including but not
limited to notice of cancellation received by the Loan Parties or their
Subsidiaries or allegation of default with respect to such contract to the
extent compliance with such specific notice obligations is not prohibited by
applicable law or regulation.

SECTION 9.19. No Fiduciary Relationship. Each of the Loan Parties hereby
acknowledges that none of the Administrative Agent, the Lenders, the Issuing
Banks or their Affiliates has any fiduciary relationship with or duty to any
Loan Party arising out of or in connection with this Agreement, and the
relationship between the Administrative Agent, the Lead Arrangers, the Lenders,
and the Issuing Banks or any of their Affiliates, on the one hand, and the Loan
Parties, on the other hand, in connection herewith is solely that of debtor and
creditor.

SECTION 9.20. No Novation. It is the intention of each of the parties hereto
that (i) the Original Credit Agreement be amended and restated in its entirety
pursuant hereto so as to preserve and continue the perfection and priority of
all Liens securing the Obligations (as defined in the Original Credit Agreement)
under the Original Credit Agreement, (ii) all Obligations of the Loan Parties
hereunder shall be secured by the Liens evidenced under the Collateral Documents
and (iii) this Agreement does not constitute a novation or termination of the
Obligations (as defined in the Original Credit Agreement) under the Original
Credit Agreement (or serve to terminate Section 9.03 of the Original Credit
Agreement or any of the Borrower’s obligations thereunder with respect to the
Lenders (as defined in the Original Credit Agreement)). In addition, each of the
Loan Documents, in each case as expressly amended hereby or in connection with
the effectiveness of this Agreement as of the Second Restatement Effective Date,
shall continue in full force and effect and that, from and after the Second
Restatement Effective Date, all references to the “Credit Agreement” contained
therein shall be deemed to refer to this Agreement.

 

120



--------------------------------------------------------------------------------

[The remainder of this page has been left blank intentionally]

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HUNTINGTON INGALLS INDUSTRIES, INC. By:

 

Name: Title: JPMORGAN CHASE BANK, individually and as Administrative Agent By:

 

Name: Title: By:

 

Name: Title: [OTHER LENDERS] By:

 

Name: Title: